SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K/A Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November, 2016 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2015 – CIA SIDERURGICA NACIONAL Version: 1 Table of Contents Company Information Capital Breakdown 1 Cash distribution 2 Parent Company Financial Statements Balance Sheet – Assets 3 Balance Sheet – Liabilities 4 Statement of Income 5 Statement of Comprehensive Income 6 Statement of Cash Flows 7 Statement of Changes in Shareholders’ Equity 1/1/2015 to 12/31/2015 8 1/1/2014 to 12/31/2014 9 Statement of Value Added 9 Consolidated Financial Statements Balance Sheet – Assets 10 Balance Sheet – Liabilities 11 Statement of Income 12 Statement of Comprehensive Income 13 Statement of Cash Flows 14 Statement of Changes in Shareholders’ Equity 1/1/2015 to 12/31/2015 16 1/1/2014 to 12/31/2014 17 Statement of Value Added 18 Comments on the Company’s Consolidated Performance 19 Notes to the Financial Statements 30 Reports and Statements Unqualified Independent Auditors’ Review Report 116 Opnion of the Supervisory Board or Equivalent Body 118 Statement of Diretors on the Financial Statements 119 Statement of Diretors on Auditors’ Report 120 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2015 – CIA SIDERURGICA NACIONAL Version: 1 Company Information / Capital Breakdown Number of Shares (Units) Current Quarter 12/31/2015 Paid-in Capital Common 1,387,524,047 Preferred 0 Total 1,387,524,047 Treasury Shares Common 30,391,000 Preferred 0 Total 30,391,000 1 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2015 – CIA SIDERURGICA NACIONAL Version: 1 Company Information / Cash distribution Event Approval Dividends Initial Payment Type of share Class of share Dividends per common share (R$/share) Meeting of Board of Directors 03/11/2015 Dividends 03/19/2015 Ordinary 0.20263 2 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2015 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Balance Sheet - Assets (R$ thousand) Code Description Current Year 12/31/2015 First prior year 12/31/2014 Second prior year 12/31/2013 1 Total assets 45,605,526 49,599,467 0 1.01 Current assets 8,842,440 8,692,821 0 1.01.01 Cash and cash equivalents 1,885,199 3,146,393 0 1.01.02 Financial investments 763,599 0 0 1.01.02.02 Financial investments measured at amortized cost 763,599 0 0 1.01.03 Trade receivables 2,467,523 1,604,498 0 1.01.04 Inventories 2,850,744 3,036,799 0 1.01.08 Other current assets 875,375 905,131 0 1.02 Non-current assets 36,763,086 40,906,646 0 1.02.01 Long-term receivables 4,510,431 3,509,307 0 1.02.01.06 Deferred taxes 3,228,961 2,438,929 0 1.02.01.09 Other non-current assets 1,281,470 1,070,378 0 1.02.02 Investments 23,323,565 24,199,129 0 1.02.03 Property, plant and equipment 8,866,348 13,109,294 0 1.02.04 Intangible assets 62,742 88,916 0 3 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2015 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Balance Sheet – Liabilities (R$ thousand) Code Description Current Year 12/31/2015 First prior year 12/31/2014 Second prior year 12/31/2013 2 Total liabilities 45,605,526 49,599,467 0 2.01 Current liabilities 4,272,372 5,630,365 0 2.01.01 Payroll and related taxes 141,496 165,718 0 2.01.02 Trade payables 742,364 919,632 0 2.01.03 Taxes payable 5,814 86,920 0 2.01.04 Borrowings and financing 2,879,073 3,190,914 0 2.01.05 Other payables 411,699 803,597 0 2.01.06 Provisions 91,926 463,584 0 2.01.06.01 Provision for tax, social security, labor and civil risks 91,926 463,584 0 2.02 Non-current liabilities 33,668,407 38,272,634 0 2.02.01 Borrowings and financing 31,109,017 26,369,912 0 2.02.02 Other payables 126,450 9,818,512 0 2.02.04 Provisions 2,432,940 2,084,210 0 2.02.04.01 Provision for tax, social security, labor and civil risks 564,372 174,649 0 2.02.04.02 Other provisions 1,868,568 1,909,561 0 2.02.04.02.03 Provision for environmental liabilities and decommissioning of assets 259,115 233,262 0 2.02.04.02.04 Pension and healthcare plan 514,367 587,740 0 2.02.04.02.05 Provision for losses on investments 1,095,086 1,088,559 0 2.03 Consolidated Shareholders’ equity 7,664,747 5,696,468 0 2.03.01 Issued capital 4,540,000 4,540,000 0 2.03.02 Capital reserves 30 30 0 2.03.04 Earnings reserves 2,464,701 1,131,298 0 2.03.04.01 Legal reserve 442,531 361,641 0 2.03.04.02 Statutory reserve 2,151,920 999,243 0 2.03.04.04 Earnings reserves to realize 109,226 0 0 2.03.04.09 Treasury shares -238,976 -229,586 0 2.03.08 Other comprehensive income 660,016 25,140 0 4 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2015 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Statements of Income (R$ thousand) Code Description Current Year 1/1/2015 to 12/31/2015 First Prior Year 1/1/2014 to 12/31/2014 Second Prior Year 1/1/2013 to 12/31/2013 3.01 Net revenue from sales and/or services 11,718,369 13,165,514 0 3.02 Cost of sales and/or services -9,137,528 -9,159,454 0 3.03 Gross profit 2,580,841 4,006,060 0 3.04 Operating expenses/income 4,518,263 -205,248 0 3.04.01 Selling expenses -683,516 -455,525 0 3.04.02 General and administrative expenses -374,253 -359,959 0 3.04.04 Other operating income 416,830 52,365 0 3.04.05 Other operating expenses -1,169,567 -540,372 0 3.04.06 Equity in income of affiliates 6,328,769 1,098,243 0 3.05 Profit before finance income (costs) and taxes 7,099,104 3,800,812 0 3.06 Finance income (costs) -6,041,223 -4,498,072 0 3.06.01 Finance income 914,350 300,552 0 3.06.02 Finance costs -6,955,573 -4,798,624 0 3.06.02.01 Net exchange difference on financial instruments -3,931,250 -1,309,963 0 3.06.02.02 Finance costs -3,024,323 -3,488,661 0 3.07 Profit (loss) before taxes on income 1,057,881 -697,260 0 3.08 Income tax and social contribution 559,912 592,042 0 3.09 Profit (loss) from continuing operations 1,617,793 -105,218 0 3.11 Profit (loss) for the year 1,617,793 -105,218 0 3.99 Earnings per share - (R$/share) 0 3.99.01 Basic earnings per share 0 3.99.01.01 Common shares 1,19205 -0,07443 0 3.99.02 Diluted earnings per share 0 3.99.02.01 Common shares 1,19205 -0,07443 0 5 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2015 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Statement of Comprehensive Income (R$ thousand) Code Description Current Year 1/1/2015 to 12/31/2015 First Prior Year 1/1/2014 to 12/31/2014 Second Prior Year 1/1/2013 to 12/31/2013 4.01 Profit for the year 1,617,793 -105,218 0 4.02 Other comprehensive income -949,903 -691,832 0 4.02.01 Actuarial (losses) gains on defined benefit plan from investments in subsidiaries -722 2,243 0 4.02.02 Actuarial gains (losses) on defined benefit pension plan 93,663 -95,208 0 4.02.03 Income tax and social contribution on actuarial (losses) gains on defined benefit pension plan -118 32,371 0 4.02.04 Cumulative translation adjustments for the year 530,540 28,227 0 4.02.05 Available-for-sale assets -938,160 -971,251 0 4.02.06 Income tax and social contribution on available-for-sale assets 163,442 330,225 0 4.02.07 Available-for-sale assets from investments in subsidiaries -20,817 3,347 0 4.02.08 Impairment of available-for-sale assets 555,298 199,372 0 4.02.09 Income tax and social contribution on impairment of available-for-sale assets -33,269 -67,786 0 4.02.10 Gain (loss) on percentage change in investments 1,980 -73,754 0 4.02.11 Loss on cash flow hedge accounting -1,399,457 -120,633 0 4.02.12 Income tax and social contribution on gain on cash flow hedge accounting 117,865 41,015 0 4.02.13 Loss on net investment hedge on subsidiaries -20,148 0 0 4.03 Comprehensive income for the year 667,890 -797,050 0 6 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2015 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Statement of Cash Flows – Indirect Method (R$ thousand) Code Description Current Year 1/1/2015 to 12/31/2015 First Prior Year 1/1/2014 to 12/31/2014 Second Prior Year 1/1/2013 to 12/31/2013 6.01 Net cash generated by operating activities 3,277,089 448,416 0 6.01.01 Cash generated from operations 3,964,641 4,088,199 0 6.01.01.01 Profit (loss) for the year 1,617,793 -105,218 0 6.01.01.02 Charges on borrowings and financing 2,852,609 3,229,036 0 6.01.01.03 Charges on loans and financing granted -26,073 -14,102 0 6.01.01.04 Depreciation, depletion and amortization 863,741 1,023,612 0 6.01.01.05 Equity in income (losses) of affiliates -6,328,769 -1,098,243 0 6.01.01.06 Deferred income tax and social contribution -557,443 -622,512 0 6.01.01.07 Provision for tax, social security, labor, civil and environmental risks 37,228 -4,711 0 6.01.01.08 Inflation adjustment and exchange differences, net 4,875,358 1,427,714 0 6.01.01.09 Gain on derivative transactions 0 943 0 6.01.01.10 Impairment of available-for-sale assets 555,298 199,372 0 6.01.01.11 Residual value of permanent assets written off 3,990 13,474 0 6.01.01.13 Provision for actuarial liabilities 1,499 7,199 0 6.01.01.16 Other provisions 69,410 31,635 0 6.01.02 Changes in assets and liabilities -687,552 -3,639,783 0 6.01.02.01 Trade receivables - third parties 149,439 -34,340 0 6.01.02.02 Trade receivables - related parties -1,235,843 -600,943 0 6.01.02.03 Inventories -265,868 -550,219 0 6.01.02.04 Receivables - related parties / Dividends 3,309,886 344,203 0 6.01.02.05 Recoverable taxes -456,924 -60,005 0 6.01.02.06 Judicial deposits -16,622 209,098 0 6.01.02.09 Trade payables 303,316 -326,714 0 6.01.02.10 Payroll and related taxes 129,147 1,689 0 6.01.02.11 Taxes in installments - REFIS -82,025 -487,532 0 6.01.02.13 Payables to related parties 85,163 230,667 0 6.01.02.15 Interest paid -2,663,272 -2,428,013 0 6.01.02.17 Interest on swaps paid 0 -1,279 0 6.01.02.18 Interest received 651 13,609 0 6.01.02.19 Other 55,400 49,996 0 6.02 Net cash used in investing activities -4,319,281 1,407,716 0 6.02.01 Investments / Advances for future capital increase -2,762,754 -99,927 0 6.02.02 Purchase of property, plant and equipment -1,413,091 -1,596,050 0 6.02.03 Cash from acquisition of subsidiaries 129,745 0 0 6.02.05 Capital reduction in subsidiary 486,758 3,120,344 0 6.02.10 Intercompany loans granted -61,217 -40,973 0 6.02.11 Intercompany loans received 5,546 168,340 0 6.02.12 Exclusive funds 59,331 -144,018 0 6.02.13 Financial Investments, net of redemption -763,599 0 0 6.03 Net cash used in financing activities -230,272 1,083,505 0 6.03.01 Borrowings and financing, net of transaction cost 367,879 1,628,729 0 6.03.02 Borrowings and financing - related parties 1,725,595 1,763,015 0 6.03.03 Amortization of principal on borrowings and financing -974,049 -1,184,657 0 6.03.04 Amortization of principal on borrowings and financing - related parties -568,872 -154,115 0 6.03.05 Payments of dividends and interests on shareholder´s equity -549,835 -424,939 0 6.03.06 Forfaiting capitalization / drawee Risk 924,706 641,430 0 6.03.07 Forfaiting amortization / drawee Risk -1,146,306 -276,754 0 6.03.08 Treasury shares -9,390 -909,204 0 6.04 Exchange differences on translating cash and cash equivalents 11,270 132 0 6.05 Decrease increase in cash and cash equivalents -1,261,194 2,939,769 0 6.05.01 Cash and equivalents at the beginning of the year 3,146,393 206,624 0 6.05.02 Cash and equivalents at the end of the year 1,885,199 3,146,393 0 7 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2015 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Statement of Changes in Shareholders´ Equity - 1/1/2015 to 12/31/2015 (R$ thousand) Code Description Paid-in capital Capital reserve, granted options and treasury shares Earnings reserves Retained earnings or accumulated losses Other comprehensive income Shareholders’ equity 5.01 Opening balances 4,540,000 30 1,131,298 0 25,140 5,696,468 5.03 Adjusted opening balances 4,540,000 30 1,131,298 0 25,140 5,696,468 5.04 Capital transactions with shareholders 0 0 -284,390 0 0 -284,390 5.04.04 Treasury shares acquired 0 0 -9,390 0 0 -9,390 5.04.06 Dividends 0 0 -275,000 0 0 -275,000 5.05 Total comprehensive income 0 0 0 1,617,793 634,876 2,252,669 5.05.01 Profit for the year 0 0 0 1,617,793 0 1,617,793 5.05.02 Other comprehensive income 0 0 0 0 634,876 634,876 5.05.02.04 Translation adjustments for the year 0 0 0 0 530,540 530,540 5.05.02.06 Actuarial gains on defined benefit pension plan, net of taxes 0 0 0 0 92,823 92,823 5.05.02.07 Available-for-sale assets, net of taxes 0 0 0 0 -273,506 -273,506 5.05.02.08 Gain on percentage change in investments 0 0 0 0 1,980 1,980 5.05.02.09 Loss on Cash Flow Hedge Accounting, net of taxes 0 0 0 0 -1,281,592 -1,281,592 5.05.02.10 Loss on net investment hedge accounting 0 0 0 0 -20,148 -20,148 5.05.02.11 Gain on business combination 0 0 0 0 1,584,779 1,584,779 5.06 Internal changes in shareholders' equity 0 0 1,617,793 -1,617,793 0 0 5.06.01 Earnings reserves 0 0 1,617,793 -1,617,793 0 0 5.07 Closing balances 4,540,000 30 2,464,701 0 660,016 7,664,747 8 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2015 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Statements / Statement of Changes in Shareholders´ Equity - 1/1/2014 to 12/31/2014 (R$ thousand) Code Description Paid-in capital Capital reserve, granted options and treasury shares Earnings reserves Retained earnings or accumulated losses Other comprehensive income Shareholders’ equity 5.01 Opening balances 4,540,000 30 2,839,568 0 716,972 8,096,570 5.03 Adjusted opening balances 4,540,000 30 2,839,568 0 716,972 8,096,570 5.04 Capital transactions with shareholders 0 0 -1,609,204 0 0 -1,609,204 5.04.04 Treasury shares acquired 0 0 -909,204 0 0 -909,204 5.04.06 Dividends 0 0 -700,000 0 0 -700,000 5.04.08 Cancelation of treasury shares 0 0 679,618 0 0 679,618 5.04.09 Cancelation of treasury shares 0 0 -679,618 0 0 -679,618 5.05 Total comprehensive income 0 0 0 -99,066 -691,832 -790,898 5.05.01 Profit for the year 0 0 0 -105,218 0 -105,218 5.05.02 Other comprehensive income 0 0 0 6,152 -691,832 -685,680 5.05.02.04 Translation adjustments for the year 0 0 0 0 28,227 28,227 5.05.02.06 Actuarial losses on defined benefit pension plan, net of taxes 0 0 0 0 -54,442 -54,442 5.05.02.07 Actuarial gain recycled to retained earnings 0 0 0 6,152 -6,152 0 5.05.02.08 Available-for-sale assets, net of taxes 0 0 0 0 -506,093 -506,093 5.05.02.09 Loss on percentage change in investments 0 0 0 0 -73,754 -73,754 5.05.02.10 Losson hedge accounting, net of taxes 0 0 0 0 -79,618 -79,618 5.06 Internal changes in shareholders' equity 0 0 -99,066 99,066 0 0 5.06.04 Reversal of statutory working capital reserve 0 0 -99,066 99,066 0 0 5.07 Closing balances 4,540,000 30 1,131,298 0 25,140 5,696,468 Parent Company Statements / Statement of Value Added (R$ thousand) Code Description Current Year First Prior Year Second Prior Year 1/1/2015 to 12/31/2015 1/1/2014 to 12/31/2014 1/1/2013 to 12/31/2013 7.01 Revenues 14,141,702 15,869,520 0 7.01.01 Sales of products and services 13,869,552 15,824,823 0 7.01.02 Other revenues 293,934 49,715 0 7.01.04 Allowance for (reversal of) doubtful debts -21,784 -5,018 0 7.02 Raw materials acquired from third parties -10,512,997 -9,698,101 0 7.02.01 Cost of sales and services -8,152,169 -8,279,828 0 7.02.02 Materials, electric power, outside services and other -1,816,802 -1,213,780 0 7.02.03 Impairment/recovery of assets 11,272 -5,121 0 7.02.04 Other -555,298 -199,372 0 7.02.04.01 Impairment of available-for-sale assets -555,298 -199,372 0 7.03 Gross value added 3,628,705 6,171,419 0 7.04 Retentions -863,741 -1,023,612 0 7.04.01 Depreciation, amortization and depletion -863,741 -1,023,612 0 7.05 Wealth created 2,764,964 5,147,807 0 7.06 Value added received as transfer 8,354,632 1,627,624 0 7.06.01 Equity in income of affiliates 6,328,769 1,098,243 0 7.06.02 Finance income 914,350 300,552 0 7.06.03 Other 1,111,513 228,829 0 7.06.03.01 Other and exchange gains 1,111,513 228,829 0 7.07 Wealth for distribution 11,119,596 6,775,431 0 7.08 Wealth distributed 11,119,596 6,775,431 0 7.08.01 Personnel 1,450,801 1,288,852 0 7.08.01.01 Salaries and wages 1,115,124 1,003,180 0 7.08.01.02 Benefits 262,697 213,521 0 7.08.01.03 Severance pay fund (FGTS) 72,980 72,151 0 7.08.02 Taxes, fees and contributions -10,529 575,198 0 7.08.02.01 Federal -143,376 417,447 0 7.08.02.02 State 122,819 135,477 0 7.08.02.03 Municipal 10,028 22,274 0 7.08.03 Remuneration on third-party capital 8,061,531 5,016,599 0 7.08.03.01 Interest 3,022,861 3,487,867 0 7.08.03.02 Leases 9,893 9,708 0 7.08.03.03 Other 5,028,777 1,519,024 0 7.08.03.03.01 Exchange losses 5,028,777 1,519,024 0 7.08.04 Remuneration on Shareholders capital 1,617,793 -105,218 0 7.08.04.03 Retained earnings (accumulated losses) 1,617,793 -105,218 0 9 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2015 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Balance Sheet - Assets (R$ thousand) Code Description Current Year 12/31/2015 First prior year 12/31/2014 Second prior year 12/31/2013 1 Total assets 48,649,974 49,767,100 0 1.01 Current assets 16,430,691 15,935,502 0 1.01.01 Cash and cash equivalents 7,861,052 8,686,021 0 1.01.02 Financial investments 763,599 0 0 1.01.02.02 Financial investments measured at amortized cost 763,599 0 0 1.01.03 Trade receivables 1,578,277 1,753,056 0 1.01.04 Inventories 4,941,314 4,122,122 0 1.01.08 Other current assets 1,286,449 1,374,303 0 1.02 Non-current assets 32,219,283 33,831,598 0 1.02.01 Long-term receivables 4,890,948 3,598,352 0 1.02.01.02 Short-term investments measured at amortized cost 0 34,874 0 1.02.01.06 Deferred taxes 3,307,027 2,616,058 0 1.02.01.09 Other non-current assets 1,583,921 947,420 0 1.02.02 Investments 3,998,227 13,665,453 0 1.02.03 Property, plant and equipment 17,871,599 15,624,140 0 1.02.04 Intangible assets 5,458,509 943,653 0 10 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2015 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Balance Sheet – Liabilities (R$ thousand) Code Description Current Year 12/31/2015 First prior year 12/31/2014 Second prior year 12/31/2013 2 Total liabilities 48,649,974 49,767,100 0 2.01 Current liabilities 5,325,571 6,362,938 0 2.01.01 Payroll and related taxes 256,840 219,740 0 2.01.02 Trade payables 1,293,008 1,167,826 0 2.01.03 Taxes payable 700,763 318,675 0 2.01.04 Borrowings and financing 1,874,681 3,261,203 0 2.01.05 Other payables 1,073,017 845,109 0 2.01.06 Provisions 127,262 550,385 0 2.01.06.01 Provision for tax, social security, labor and civil risks 127,262 550,385 0 2.02 Non-current liabilities 34,588,740 37,669,187 0 2.02.01 Borrowings and financing 32,407,834 27,092,855 0 2.02.02 Other payables 131,284 9,315,363 0 2.02.03 Deferred taxes 494,851 238,892 0 2.02.04 Provisions 1,554,771 1,022,077 0 2.02.04.01 Provision for tax, social security, labor and civil risks 711,472 195,783 0 2.02.04.02 Other provisions 843,299 826,294 0 2.02.04.02.03 Provision for environmental liabilities and asset retirement obligations 328,931 238,539 0 2.02.04.02.04 Pension and healthcare plan 514,368 587,755 0 2.03 Consolidated Shareholders’ equity 8,735,663 5,734,975 0 2.03.01 Issued capital 4,540,000 4,540,000 0 2.03.02 Capital reserves 30 30 0 2.03.04 Earnings reserves 2,464,701 1,131,298 0 2.03.04.01 Legal reserve 442,531 361,641 0 2.03.04.02 Statutory reserve 2,151,920 999,243 0 2.03.04.04 Earnings reserves to realize 109,226 0 0 2.03.04.09 Treasury shares -238,976 -229,586 0 2.03.08 Other comprehensive income 660,016 25,140 0 2.03.09 Non-controlling interests 1,070,916 38,507 0 11 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2015 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statements of Income (R$ thousand) Code Description Current Year 1/1/2015 to 12/31/2015 First Prior Year 01/01/2014 to 12/31/2014 Second Prior Year 01/01/2013 to 12/31/2013 3.01 Net revenue from sales and/or services 15,331,852 16,126,232 0 3.02 Cost of sales and/or services -11,799,758 -11,592,382 0 3.03 Gross profit 3,532,094 4,533,850 0 3.04 Operating expenses/income 1,645,531 -1,715,837 0 3.04.01 Selling expenses -1,436,000 -1,041,975 0 3.04.02 General and administrative expenses -470,368 -438,383 0 3.04.04 Other operating income 3,725,882 90,488 0 3.04.05 Other operating expenses -1,334,331 -657,127 0 3.04.06 Equity in income of affiliates 1,160,348 331,160 0 3.05 Profit before finance income (costs) and taxes 5,177,625 2,818,013 0 3.06 Finance income (costs) -3,373,050 -3,081,433 0 3.06.01 Finance income 491,987 171,552 0 3.06.02 Finance costs -3,865,037 -3,252,985 0 3.06.02.01 Net exchange difference on financial instruments -739,790 -149,007 0 3.06.02.02 Finance costs -3,125,247 -3,103,978 0 3.07 Profit (loss) before taxes on income 1,804,575 -263,420 0 3.08 Income tax and social contribution -188,624 151,153 0 3.09 Profit (loss) from continuing operations 1,615,951 -112,267 0 3.11 Consolidated profit (loss) for the year 1,615,951 -112,267 0 3.11.01 Attributed to owners of the Company 1,617,793 -105,218 0 3.11.02 Attributed to non-controlling interests -1,842 -7,049 0 3.99 Earnings per share - (R$/share) 3.99.01 Basic earnings per share 3.99.01.01 Common shares 1,19205 -0,07443 0 3.99.02 Diluted earnings per share 3.99.02.01 Common shares 1,19205 -0,07443 0 12 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2015 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statement of Comprehensive Income (R$ thousand) Code Description Current Year 1/1/2015 to 12/31/2015 First Prior Year 01/01/2014 to 12/31/2014 Second Prior Year 01/01/2013 to 12/31/2013 4.01 Consolidated profit for the year 1,615,951 -112,267 0 4.02 Other comprehensive income -949,903 -691,832 0 4.02.01 Actuarial gains on defined benefit plan from investments in subsidiaries 230 2,221 0 4.02.02 Actuarial gains (losses) on defined benefit pension plan 92,221 -95,175 0 4.02.03 Income tax and social contribution on actuarial (losses) gains on defined benefit pension plan 372 32,360 0 4.02.04 Cumulative translation adjustments for the year 530,540 28,227 0 4.02.05 Available-for-sale assets -969,701 -971,808 0 4.02.06 Income tax and social contribution on available-for-sale assets 174,166 330,415 0 4.02.07 Impairment of available-for-sale assets 555,298 205,000 0 4.02.08 Income tax and social contribution on impairment of available-for-sale assets -33,269 -69,700 0 4.02.09 Gain (loss) on percentage change in investments 1,980 -73,754 0 4.02.10 Loss on cash flow hedge accounting -1,399,457 -120,633 0 4.02.11 Income tax and social contribution on loss on cash flow hedge accounting 117,865 41,015 0 4.02.12 Loss on net investment hedge on subsidiaries -20,148 0 0 4.03 Consolidated comprehensive income for the year 666,048 -804,099 0 4.03.01 Attributed to owners of the Company 667,890 -797,050 0 4.03.02 Attributed to non-controlling interests -1,842 -7,049 0 13 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2015 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statement of Cash Flows – Indirect Method (R$ thousand) Code Description Current Year 1/1/2015 to 12/31/2015 First Prior Year 01/01/2014 to 12/31/2014 Second Prior Year 01/01/2013 to 12/31/2013 6.01 Net cash generated by operating activities 5,069,163 823,709 0 6.01.01 Cash generated from operations 4,828,950 4,368,382 0 6.01.01.01 Profit (loss) for the year attributable to owners of the Company 1,617,793 -105,218 0 6.01.01.02 Profit (loss) for the year attributable to non-controlling interests -1,842 -7,049 0 6.01.01.03 Charges on borrowings and financing 2,889,163 2,782,681 0 6.01.01.04 Charges on loans and financing granted -65,084 -41,373 0 6.01.01.05 Depreciation, depletion and amortization 1,176,840 1,281,485 0 6.01.01.06 Equity in income (losses) of affiliates -1,160,348 -331,160 0 6.01.01.08 Deferred taxes -192,207 -679,323 0 6.01.01.09 Provision for tax, social security, labor, civil and environmental risks 85,965 5,302 0 6.01.01.10 Inflation adjustments and exchange differences, net 3,389,448 1,185,761 0 6.01.01.11 Gain on buyback of debt securities 4,086 4,869 0 6.01.01.12 Impairment of available-for-sale assets 555,298 205,000 0 6.01.01.13 Residual value of permanent assets written off 6,466 15,232 0 6.01.01.14 Gain on repurchase of debt securities -166,642 0 0 6.01.01.15 Provision for actuarial liabilities 1,193 7,350 0 6.01.01.16 Fair value gain - 60% Namisa investment -3,413,033 0 0 6.01.01.20 Other provisions 101,854 44,825 0 6.01.02 Changes in assets and liabilities 240,213 -3,544,673 0 6.01.02.01 Trade receivables - third parties 208,488 88,736 0 6.01.02.02 Trade receivables - related parties 217,439 -143,218 0 6.01.02.03 Inventories -726,800 -917,193 0 6.01.02.04 Receivables from related parties 3,545,142 263,569 0 6.01.02.05 Recoverable taxes -537,669 -27,944 0 6.01.02.06 Judicial deposits -35,415 203,065 0 6.01.02.08 Trade payables 301,118 219,353 0 6.01.02.09 Payroll and related taxes 188,734 9,777 0 6.01.02.10 Taxes in installments - REFIS 66,635 -567,000 0 6.01.02.12 Payables to related parties -69,412 2,080 0 6.01.02.14 Interest paid -2,964,826 -2,744,954 0 6.01.02.15 Interest on swaps paid 0 -1,279 0 6.01.02.16 Interest received 8,402 13,609 0 6.01.02.17 Other 38,377 56,726 0 6.02 Net cash used in investing activities -2,864,993 -1,657,743 0 6.02.01 Investments / Advances for future capital increase -2,727,036 -8,376 0 6.02.02 Purchase of property, plant and equipment -1,616,173 -1,848,496 0 6.02.05 Capital reduction on joint venture 466,758 0 6.02.07 Receipt/payment in derivative transactions 903,153 76,607 0 6.02.09 Purchase of intangible assets -1,462 -727 0 6.02.10 Cash and cash equivalent on Namisa Consolidation 456,364 0 6.02.11 Related-party loans 0 127,366 0 6.02.12 Intercompany loans granted -61,217 0 6.02.13 Short-term investment, net of redeemed amount -728,725 -4,117 0 6.02.15 Intercompany loans received 443,345 0 6.03 Net cash used in financing activities -3,090,768 -531,339 0 14 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2015 – CIA SIDERURGICA NACIONAL Version: 1 6.03.02 Amortization of principal on borrowings and financing -2,380,968 -1,241,461 0 6.03.03 Amortization of principal on borrowings and financing - related parties -52,839 -46,585 0 6.03.06 Payments of dividends and interests on shareholder´s equity -549,835 -424,939 0 6.03.08 Treasury shares -9,390 -909,204 0 6.03.09 Buyback of debt securities -249,627 -172,432 0 6.03.10 Capitalization net of transactions cost 373,491 1,898,606 6.03.11 Forfaiting capitalization / drawee Risk 924,706 641,430 6.03.12 Forfaiting amortization / drawee Risk -1,146,306 -276,754 6.04 Exchange differences on translating cash and cash equivalents 61,629 55,722 0 6.05 Decrease in cash and cash equivalents -824,969 -1,309,651 0 6.05.01 Cash and equivalents at the beginning of the year 8,686,021 9,995,672 0 6.05.02 Cash and equivalents at the end of the year 7,861,052 8,686,021 0 15 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2015 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statement of Changes in Equity - 1/1/2015 to 12/31/2015 (R$ thousand) Code Description Paid-in capital Capital reserve, granted options and treasury shares Earnings reserve Retained earnings (accumulated losses) Other comprehensive income Shareholders' equity Non-controlling interests Consolidated shareholders' equity 5.01 Opening balances 4,540,000 30 1,131,298 0 25,140 5,696,468 38,507 5,734,975 5.03 Adjusted opening balances 4,540,000 30 1,131,298 0 25,140 5,696,468 38,507 5,734,975 5.04 Capital transactions with shareholders 0 0 -284,390 0 0 -284,390 0 -284,390 5.04.04 Treasury shares acquired 0 0 -9,390 0 0 -9,390 0 -9,390 5.04.06 Dividends 0 0 -275,000 0 0 -275,000 0 -275,000 5.05 Total comprehensive income 0 0 0 1,617,793 634,876 2,252,669 -1,842 2,250,827 5.05.01 Profit for the year 0 0 0 1,617,793 0 1,617,793 -1,842 1,615,951 5.05.02 Other comprehensive income 0 0 0 0 634,876 634,876 0 634,876 5.05.02.04 Translation adjustments for the year 0 0 0 0 530,540 530,540 0 530,540 5.05.02.06 Actuarial gains on defined benefit pension plan, net of taxes 0 0 0 0 92,823 92,823 0 92,823 5.05.02.07 Available-for-sale assets, net of taxes 0 0 0 0 -273,506 -273,506 0 -273,506 5.05.02.08 Gain on percentage change in investments 0 0 0 0 1,980 1,980 0 1,980 5.05.02.09 Loss on Cash Flow Hedge Accounting, net of taxes 0 0 0 0 -1,281,592 -1,281,592 0 -1,281,592 5.05.02.10 Loss on net investment hedge accounting 0 0 0 0 -20,148 -20,148 0 -20,148 5.05.02.11 Gain on business combination 1,584,779 1,584,779 0 1,584,779 5.06 Internal changes in shareholders’ equity 0 0 1,617,793 -1,617,793 0 0 1,034,251 1,034,251 5.06.01 Earnings reserve 0 0 1,617,793 -1,617,793 0 0 0 0 5.06.04 Non-controlling interests in subsidiaries 0 0 0 0 0 0 1,034,251 1,034,251 5.07 Closing balance 4,540,000 30 2,464,701 0 660,016 7,664,747 1,070,916 8,735,663 16 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) DFP –– Annual Financial Statements – December 31, 2015 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statement of Changes in Equity - 1/1/2014 to 12/31/2014 (R$ thousand) Code Description Paid-in capital Capital reserve, granted options and treasury shares Earnings reserve Retained earnings (accumulated losses) Other comprehensive income Shareholders' equity Non-controlling interests Consolidated shareholders' equity 5.01 Opening balances 4,540,000 30 2,839,568 0 716,972 8,096,570 -27,511 8,069,059 5.03 Adjusted opening balances 4,540,000 30 2,839,568 0 716,972 8,096,570 -27,511 8,069,059 5.04 Capital transactions with shareholders 0 0 -1,609,204 0 0 -1,609,204 0 -1,609,204 5.04.04 Treasury shares acquired 0 0 -909,204 0 0 -909,204 0 -909,204 5.04.06 Dividends 0 0 -700,000 0 0 -700,000 0 -700,000 5.04.08 Cancelation of treasury shares 0 0 679,618 0 0 679,618 0 679,618 5.04.09 Cancelation of treasury shares 0 0 -679,618 0 0 -679,618 0 -679,618 5.05 Total comprehensive income 0 0 0 -99,066 -691,832 -790,898 -7,049 -797,947 5.05.01 Profit for the year 0 0 0 -105,218 0 -105,218 -7,049 -112,267 5.05.02 Other comprehensive income 0 0 0 6,152 -691,832 -685,680 0 -685,680 5.05.02.04 Translation adjustments for the year 0 0 0 0 28,227 28,227 0 28,227 5.05.02.06 Actuarial (losses) gains on defined benefit pension plan, net of taxes 0 0 0 0 -54,442 -54,442 0 -54,442 5.05.02.07 Actuarial gain recycled to retained earnings 0 0 0 6,152 -6,152 0 0 0 5.05.02.08 Available-for-sale assets, net of taxes 0 0 0 0 -506,093 -506,093 0 -506,093 5.05.02.09 (Loss) gain on percentage change in investments 0 0 0 0 -73,754 -73,754 0 -73,754 5.05.02.10 (Loss) gain on hedge accounting, net of taxes 0 0 0 0 -79,618 -79,618 0 -79,618 5.06 Internal changes in shareholders’ equity 0 0 -99,066 99,066 0 0 73,067 73,067 5.06.04 Reversal of statutory working capital reserve 0 0 -99,066 99,066 0 0 0 0 5.06.05 Non-controlling interests in subsidiaries 0 0 0 0 0 0 73,067 73,067 5.03 Adjusted opening balances 4,540,000 30 1,131,298 0 25,140 5,696,468 38,507 5,734,975 17 Consolidated Financial Statements / Statement of Value Added (R$ thousand) Code Description Current Year 1/1/2015 to 12/31/2015 First Prior Year 01/01/2014 to 12/31/2014 Second Prior Year 1/1/2013 to 12/31/2013 7.01 Revenues 18,022,991 19,181,869 0 7.01.01 Sales of products and services 17,732,606 19,141,235 0 7.01.02 Other revenues 314,982 53,685 0 7.01.04 Allowance for (reversal of) doubtful debts -24,597 -13,051 0 7.02 Raw materials acquired from third parties -9,885,152 -12,229,259 0 7.02.01 Cost of sales and services -9,921,990 -10,203,567 0 7.02.02 Materials, electric power, outside services and other 576,961 -1,809,887 0 7.02.03 Impairment/recovery of assets 15,175 -10,805 0 7.02.04 Other -555,298 -205,000 0 7.02.04.01 Impairment of available-for-sale assets -555,298 -205,000 0 7.03 Gross value added 8,137,839 6,952,610 0 7.04 Retentions -1,176,840 -1,281,485 0 7.04.01 Depreciation, amortization and depletion -1,176,840 -1,281,485 0 7.05 Wealth created 6,960,999 5,671,125 0 7.06 Value added received as transfer 4,875,970 3,477,181 0 7.06.01 Equity in income of affiliates 1,160,348 331,160 0 7.06.02 Finance income 491,987 171,552 0 7.06.03 Other 3,223,635 2,974,469 0 7.06.03.01 Other and exchange gains 3,223,635 2,974,469 0 7.07 Wealth for distribution 11,836,969 9,148,306 0 7.08 Wealth distributed 11,836,969 9,148,306 0 7.08.01 Personnel 1,981,402 1,690,075 0 7.08.01.01 Salaries and wages 1,587,398 1,337,863 0 7.08.01.02 Benefits 310,107 268,251 0 7.08.01.03 Severance pay fund (FGTS) 83,897 83,961 0 7.08.02 Taxes, fees and contributions 1,150,868 1,353,710 0 7.08.02.01 Federal 811,488 1,070,234 0 7.08.02.02 State 314,855 247,275 0 7.08.02.03 Municipal 24,525 36,201 0 7.08.03 Remuneration on third-party capital 7,088,748 6,216,788 0 7.08.03.01 Interest 2,273,729 2,860,314 0 7.08.03.02 Leases 16,273 15,172 0 7.08.03.03 Other 4,798,746 3,341,302 0 7.08.03.03.01 Exchange losses 4,798,746 3,341,302 0 7.08.04 Shareholders 1,615,951 -112,267 0 7.08.04.03 Retained earnings (accumulated losses) 1,617,793 -105,218 0 7.08.04.04 Non-controlling interests in retained earnings -1,842 -7,049 0 18 2 The Company is re-presenting its Management Report in conjunction with the restatement of its consolidated financial statements for the fiscal year ended December 31, 2015, as explained in note 2.a.b. 1- MESSAGE FROM MANAGEMENT CSN is still facing challenges with optimism and confidence in the economic development and potential of Brazil, and it was in that spirit that we faced the difficulties during 2015. Our mining operations hit records in Casa de Pedra, with shipments amounting to 28 million tons in 2015. We successfully implemented a cost reduction plan, transforming CSN into one of the world’s most competitive mining companies, and placing it in a position which allows us to overcome global market instabilities. In addition, Casa de Pedra had certifications confirmed for more than 6 billion tons of resources and 3 billion tons of reserves. In December, we completed the merger of CSN’s and NAMISA’s mining and associated logistics assets, including the rights to operate the Tecar Port Terminal in Itaguaí (RJ) and the interest in MRS, creating a global company, Congonhas Minérios. In the steel segment, we continued modernizing the Presidente Vargas Steelworks (UPV) in Volta Redonda (RJ), ensuring competitiveness and sustainability gains, with emphasis on the programs for revamping the coke batteries and one of the turbines in our Thermoelectric Center. The Waste Management System is another project of the Presidente Vargas Steelworks, which was recognized internationally during the Congress of the Latin American Steel Association (ALACERO), in the Best Available Techniques category, for its innovation and applicability. The delivery of two new crushing facilities in Arcos (MG) represents the conclusion of an important step in the plan to reach total annual production capacity of 5.4 million tons of cement in the Southeast. Finally, with regard to our financial management, we extended most of our debt maturities scheduled for 2016 and 2017 in order to improve the amortization profile and adjust the Company to the global risk scenario. All these achievements show that, committed to respect to the environment and the communities where we operate, we have worked to improve CSN’s efficiency and competitiveness, always driven by the challenge of doing more, doing better, doing always. Benjamin Steinbruch Chairman of the Board of Directors 19 2- RESTATEMENT OF THE FINANCIAL STATEMENTS OF DECEMBER 31, 2015 The Company is voluntarily restating its consolidated financial statements for the fiscal year ended December 31, 2015 due to a change in the interpretation of the application of the Technical Pronouncement CPC 15/ IFRS 3 in the period after the publication of these financial statements, as required by the accounting pronouncement CPC23/IAS8. The change in the interpretation of the CPC/IFRS was identified during recent discussions that we maintained with our independent auditors on the business combination events triggered by the inquiries made by the Securities Exchange Commission (SEC) on the accounting procedure for the presentation of the non-controlling interests of the subsidiary Congonhas Minérios in the Company’s consolidated financial statements. As mentioned in Note 3, on November 30, 2015, Congonhas Minérios acquired the control of the joint venture Nacional Minérios (“Namisa”) and applied the CPC 15/IFRS3 for the accounting of the business combination, using the acquisition method. The legal implementation of the transaction took place on November 30, 2015 and was carried out through the primary issuance of shares by Congonhas Minérios with the payment, by the Consórcio Asiático, of 40% of its shares held in Namisa. Act subsequent to the payment, Congonhas and CSN signed a Shareholders' Agreement of Namisa granting the majority control of Namisa to Congonhas on the same date. On December 31, 2015, Namisa was merged into Congonhas, extinguishing the said Shareholders' Agreement. The application of the acquisition method for the business combination resulted in net gains of R$2.9 billion in the statement of income of Congonhas coming from the remeasurement to fair value of the 60% interest in Namisa and from the elimination of the pre-existing relationships related to the operating agreements between Namisa and Congonhas. These gains were fully recorded in Congonhas, the acquirer for the purposes of this business combination. On the other hand, to implement the operation, CSN had recorded in its financial statements previously filed a gain of R$1.9 billion directly in its net equity from the change in its equity interest in Congonhas, which is being adjusted to a gain of R$1.6 billion. These amounts are detailed in Note 3. The interpretative aspect of the CPC/IFRS application in this operation stems from the moment the gains are recorded and how these gains are allocated between the shareholders of Congonhas at the acquisition date. In the previous accounting procedure, even with the entire transaction being carried out on a single date, the corporate actions complied with a specific order in which the Company based its interpretation for the allocation of the gains to controlling and non-controlling shareholders. Within this context, Congonhas would have admitted the Consórcio Asiático in its shareholder base before the acquisition of control of Namisa, the reason why the gains with the business combination were allocated to the shareholders considering their respective equity interests in the capital of Congonhas, i.e., 87.52% to CSN and 12.48% to the Consórcio Asiático. Pursuant to the new interpretation of the events that took place on November 30, 2015, the gains from the business combination were recorded in Congonhas before the admission of the Consórcio Asiático in Congonhas' shareholder base and, for this reason, these gains are being exclusively allocated to the shareholder CSN. The following table summarizes the change of the approach: 20 Thus, the new interpretation for the implementation of the transaction gives rise to the gains from the business combination being presented as follows: · Income Statement Consolidated Parent Company December 31, 2015 December 31, 2015 As presented Reclassifications Restated As presented Reclassifications Restated Equity in earnings of investees 1,160,348 1,160,348 5,968,872 359,897 6,328,769 Net income for the year 1,615,951 1,615,951 1,257,896 359,897 1,617,793 Attributed to: Controlling interest 1,257,896 359,897 1,617,793 1,257,896 359,897 1,617,793 Non-controlling interest 358,055 (359,897) (1,842) 1,615,951 1,615,951 1,257,896 359,897 1,617,793 · Net Equity December, 31 2015 As presented Reclassifications Restated Issued capital 4,540,000 4,540,000 Capital reserves 30 30 Earnings reserves 2,104,804 359,897 2,464,701 Legal reserve 424,536 17,995 442,531 Statutory reserve 1,895,494 256,426 2,151,920 Earnings reserves to realize 23,750 85,476 109,226 Treasury shares (238,976) (238,976) Other comprehensive income 1,019,913 (359,897) 660,016 Shareholder's equity attributed to controlling interest 7,664,747 7,664,747 Non-controlling interest 1,070,916 1,070,916 Total shareholders's equity 8,735,663 8,735,663 The difference in the parent company’s net income for the year resulted from the adjustment made in the 2015 Financial Statements in the amount of R$ 359,9 million was allocated to legal reserve, reserve for realizable profits and statutory reserve of working capital and investments, and will be considered only for accounting purposes and no other purpose, including any corporate law aspect. The restatement above does not affect the consolidated results of the Company and does not change its net equity, being only a reallocation between certain line items. 3 - THE COMPANY With interests in steel, mining, cement, logistics and energy, CSN operates throughout the entire steel production chain, from the mining of iron ore to the production and sale of a diversified range of high value-added steel products. Thanks to this integrated production system and exemplary management, CSN’s production costs are among the lowest in the sector where it operates. In 2015, Presidente Vargas Steelworks produced 4.2 million tons of crude steel and 4.0 million tons of rolled steel. Steel sales, in turn, came to 5 million tons, 59% of which sold in the domestic market and 41% in exports and sales by our overseas subsidiaries. In December 2015, we concluded the merger of Namisa’s assets with CSN’s mining and associated logistics assets, involving the Casa de Pedra, Engenho and Pires mines, and their respective assets, the rights to operate the Tecar port terminal in Itaguaí and the 18.63% interest in MRS, resulting in the current structure of Congonhas Minérios. In 2015, CSN produced and sold approximately 2.2 million tons of cement from two production units, Volta Redonda (RJ) and Arcos (MG). 21 CSN is one of the largest industrial electricity consumers in Brazil, holding electricity generation assets through interest in consortiums of hydropower plants. It also generates energy integrated to its production process, thereby ensuring its energy self-sufficiency. 4 - OUTLOOK, STRATEGY and INVESTMENTS CSN has been investing in its five operational segments to enhance its units’ competitive advantages and review the Company’s business portfolio and projects to maximize the return to the shareholders. 4.1- STEEL The Presidente Vargas Steelworks in Volta Redonda is CSN’s most important steel production unit, with an installed crude steel production capacity of 5.9 million tons per year. In addition to its units in Brazil, CSN has three subsidiaries abroad: CSN LLC, in the U.S.A., Lusosider, in Portugal, and SWT, in Germany. In 2016, the main strategies of the steel units include: i) maximizing the use and sale of coated products; ii) the reduction of finished product inventory; and iii) cost reduction and increase in energy efficiency. 4.2- MINING Congonhas Minérios is Brazil’s second largest iron ore exporter in terms of sales of iron ore finished products. In 2015, it sold approximately 27 million tons of iron ore and allocated 5.5 million tons to the Presidente Vargas Steelworks. In turn, Tecar shipped approximately 28.2 million tons of iron ore in 2015. In 2016, Congonhas Minérios will continue with its ongoing plan to reduce operating costs and capture synergies to face the current iron ore price scenario. 4.3- CEMENT The Company has continued to invest in expanding its production capacity to 5.4 million tons per year. In 2015, two new crushing facilities were delivered to Arcos (MG), increasing annual capacity by 2.2 million tons of cement. With the implementation of the new clinker kiln in Arcos (MG), scheduled for 2016, CSN will achieve self-sufficiency in the production of this raw material and it is expected to become one of the most competitive players in the regions where it operates. 4.4 – LOGISTICS Ports The port of Tecon, managed by Sepetiba Tecon S.A., a subsidary of CSN, is the largest container terminal in Rio de Janeiro and one of the largest in its segment in Brazil. In order to expand the terminal, the Company has been investing in infrastructure, including the acquisition of new equipment, as well as the equalization of Berth 301, transforming it into a continuous quay, and allowing it to handle several large vessels simultaneously, thereby raising capacity to more than 600,000 TEUs 1 per year. The Company continues to expand its commercial lines through new routes with Asia, South America and Central America, consolidating itself as a cargo hub port. Railways CSN retains an interest in three rail companies: MRS Logística S.A., Transnordestina Logística S.A. and FTL Ferrovia Transnordestina Logística: MRS Logística S.A. (MRS) 1 TEU – Twenty-foot equivalent unit 22 CSN holds, directly and indirectly, a 34.94% interest in MRS, which operates the former Southeastern Network of the Federal Railways (RFFSA), in the Rio de Janeiro - São Paulo - Belo Horizonte corridor. MRS’ rail services play a vital role in supplying the Presidente Vargas Steelworks with raw materials, such as iron ore, coke and coal. It also transports all the iron ore for export, as well as some of CSN’s steel and cement output. Transnordestina Logística S.A. (TLSA) With the support of the federal government, TLSA is building Nova Transnordestina, a 1,753 km railway connecting the rail terminal in Eliseu Martins (PI) to the Ports of Suape (PE) and Pecém (CE), crossing several cities in the states of Piauí, Pernambuco and Ceará. The railway’s projected annual operating capacity of 30 million tons will play a crucial role in the development of the Northeast, providing logistical support for the oil and by-product, agriculture and mining sectors, among others. FTL - Ferrovia Transnordestina Logística S.A. (FTL) FTL operates the former Northeastern network of the RFFSA, traversing seven states: Maranhão, Piauí, Ceará, Rio Grande do Norte, Paraíba, Pernambuco and Alagoas, with a total extension of 4,534 km and a current operating capacity of around two million tons per year, with emphasis to fuel cargo, cement, and pulp, among others. Currently FTL’s operational railway network connects the states of Maranhão, Piauí and Ceará through its 1,191 kilometers. The traffic on the remaining rail stretches has been suspended. Said stretches are under negotiations to return to the ANTT and DNIT. 5 - MAIN CORPORATE EVENTS Corporate restructuring of indirect subsidiaries On December 11 2014, CSN’s Board of Directors approved the establishment of a strategic alliance with the Asian Consortium comprising ITOCHU Corporation, JFE Steel Corporation, POSCO, Ltd., Kobe Steel, Ltd., Nisshin Steel Co, Ltd. and China Steel Corp. (“Asian Consortium”). The transaction was concluded on November 30, 2015. It consisted of the combination, in a new company, Congonhas Minérios S.A., of the mining and associated logistics businesses of the Company and Namisa, including the commercial establishment associated with the Casa de Pedra iron ore mine, the 18.63% interest in MRS and the rights to operate the Tecar port terminal, in Itaguaí (RJ). The various steps of the transaction are listed below: • Payment of dividends by Namisa totaling US$1.4 billion, equivalent to R$5.4 billion, which were paid before the closing of the transaction; • Restructuring of Congonhas with the transfer, by CSN, of CSN’s assets and liabilities related to Casa de Pedra, the rights to operate the Tecar, 60% of the shares of Namisa, 8.63% of the shares of MRS and US$850 million in debt, equivalent to R$3,370 million; • The acquisition by Congonhas of 40% of Namisa’s shares held by the Asian Consortium, with the merger of said company by Congonhas; • The signature of Congonhas’ shareholders’ agreement; • Payment by CSN of US$680 million related to the acquisition of 4% of the shares held by the Asian Consortium in Congonhas and additional US$27 million related to the acquisition of 0.16% of the shares also held by the Asian Consortium in Congonhas, totaling US$707 million, equivalent to R$2.7 billion; and • Settlement of the pre-existing agreements with Namisa related to the supply of high and low silica ROM, port services and iron ore processing. Considering the position of Congonhas’ assets, the transfers by the Asian Consortium in the transaction, as well as the adjustments resulting from the negotiations between the parties, and debt, cash and working capital difference adjustments, on conclusion of the transaction, CSN and the Asian Consortium held 87.52% and 12.48% of Congonhas Minérios, respectively. 23 The transaction also includes an "earn-out" mechanism, which, in the case of a qualified liquidity event that occurs within certain valuation parameters and within an agreed period of time after conclusion of the transaction, could dilute, at CSN's sole discretion, the Asian Consortium’s interest in Congonhas Minérios from 12.48% to up to 8.21%. This mechanism was considered a contingent asset and no associated asset was booked. Part of Congonhas Minérios’ iron ore production will be sold to members of the Asian Consortium and to CSN. These rights are reflected in long-term supply agreements, entered into on November 30, 2015, whose terms were negotiated adopting commonly used market conditions. The Company also secured the use of TECAR for raw materials imports by entering into a long-term agreement. Also in 2015, CSN Cimentos was merged by the Company, resulting in an economy of scale due to the reduction of operational and administrative expenses. In the same year, Companhia Metalúrgica Prada incorporated its subsidiary Rimet Empreendimentos Industriais e Comerciais in order to optimize processes and maximize results. At the end of 2015, CSN Islands X was extinguished as a result of its merger with CSN Islands VII. Constitution of subsidiaries1 In 2015, CSN constituted Nordeste Logística S.A. for the logistics exploration of the Private Use Terminal on the coast of Ceará state, in the region of influence of Pecém Port Terminal. Nordeste Logística is currently in pre-operating phase. 6- CORPORATE GOVERNANCE Investor Relations CSN continues to expand its communication channels, aiming to increase the Company’s transparency and exposure through new coverage by financial institutions and participation in events and conferences. 24 Capital Stock CSN’s capital stock is divided into 1,387,524,047 book-entry common shares with no par value, each common share having the right of one vote at the Company’s Shareholders’ Meetings. Controlled by Vicunha Aços S.A. and Rio Iaco Participações S.A., which retain 50.29% and 4.19% of the Company’s total capital, respectively, CSN’s management is exercised by the Board of Directors and Board of Executive Officers. * Controlling Group Annual Shareholders’ Meeting In accordance with the prevailing legislation, once a year the shareholders meet at the Annual Shareholders’ Meeting to elect the members of the Board of Directors, examine management’s accounts and the financial statements, and decide on the allocation of annual net income and the eventual payment of dividends. Whenever necessary, Extraordinary Shareholders’ Meetings may be called to decide on specific issues that are not within the normal scope of the Annual Meeting. Board of Directors The Board of Directors comprises up to eleven members, who meet on a routine basis on the dates established by the annual calendar approved by it and on an extraordinary basis whenever necessary. Members are elected for a one-year term of office, re-election being permitted. The current Board of Directors is composed of seven members. Its responsibilities include defining and monitoring the Company’s policies and strategies, overseeing the activities of the Board of Executive Officers and deciding on relevant matters involving the Company’s businesses and operations. It is also responsible for electing and removing the executive officers and may, if necessary, constitute special advisory committees. 25 Board of Executive Officers Currently composed of five Officers, one of whom is the CEO, the Board of Executive Officers is responsible for managing and administering the Company's social businesses, respecting the guidelines and resolutions of the Board of Directors and the Annual Shareholders’ Meeting. The members of the Board of Executive Officers meet whenever called to do so by the CEO or two other officers. Each officer is responsible for conducting the operations of his or her respective area. Officers are elected for a two-year term, re-election being permitted. Audit Committee The Audit Committee has autonomy to make decisions on all matters concerning Sections 301 and 407 of the Sarbanes-Oxley Act. Its main responsibilities include evaluating, analyzing and making recommendations to the Board of Directors on matters concerning the indication, hiring and compensation of the external auditors, as well as accompanying the internal and external audits. In regard to the hiring of external auditors, special procedures are adopted to ensure that there are no conflicts of interest, dependence or loss of objectivity on the part of the auditors in their relations with the Company. Internal Audit CSN maintains an internal audit department, which acts independently within the organization to assist and communicate material facts to the Board of Directors, the Audit Committee and the Board of Executive Officers. It is responsible for ensuring the appropriate allocation of resources and protecting the assets of the CSN Group companies, providing support for compliance with the planned results, upgrading processes and internal controls in order to enhance financial and operating performance, as well as preventing the risk of losses or fraud and, consequently, any damage to CSN’s corporate image. The Company also provides several communication channels through which employees, clients, suppliers and third parties can report unlawful acts and irregularities that may affect its financial statements. Independent Auditors The independent auditors, Deloitte Touche Tohmatsu, who provided auditing services to CSN and its subsidiaries in 2015, were also hired to perform services in addition to those related to the audit of the financial statements. It is the belief of both the Company and its independent auditors that these services do not affect the latter’s independence. External audit fees Refers to the audit of the annual financial statements and the review of the Company’s quarterly reports. Fees related to other audit services Refers to the preparation and issue of appraisal reports related to business combinations and a review of Tax Bookkeeping (ECF). Amounts related to services provided by the Company’s auditors (R$ ‘000) External audit fees 5,063 Fees related to other audit services 986 Total 6,049 Services additional to the examination of the financial statements are submitted for prior approval to the Audit Committee in order to ensure that, based on the pertinent legislation, they do not represent a conflict of interest or jeopardize the auditors’ independence or objectivity. In accordance with CVM Instruction 480/09, November 14, 2016, the Board of Directors declared that they had discussed, reviewed, and were in full agreement with the opinions expressed in the independent auditors’ report and with the restated financial statements for the fiscal year ended December 31, 2015. Sarbanes-Oxley Act 26 The Company’s governance structure includes the Risk and Compliance area whose responsibilities include assessing the risks that may impact the financial statements and defining internal controls to mitigate such risks, together with the managers responsible for business processes. The Company evaluates the effectiveness of its internal control structure, in compliance with 2013 COSO principles and the Sarbanes-Oxley Act (SOX), and the result of this assessment is reported to senior management and to the Audit Committee. The Company’s governance structure also includes the Internal Audit department, responsible for auditing business processes and the independent monitoring of internal controls. The Company is in the final stage of certification of its internal controls related to the 2015 Consolidated Financial Statements, in compliance with Section 404 of the Sarbanes-Oxley Act. Code of Ethics The CSN companies maintain a Code of Ethics, whose objective is to establish guidelines governing the personal and professional conduct expected in relations with employees, clients, shareholders, suppliers, communities, competitors and the environment. The code is made available to all stakeholders and business partners, and is used as a declaration of conduct in the company and of the commitments assumed. Its content is in the public domain and is available at www.csn.com.br . The Company’s governance structure encompasses also the Compliance area, responsible for the Integrity Program aimed at ensuring business transparency and compliance with the standards of ethical conduct in the exercise of our activities. This process includes the continuous training of employees and third parties and the monitoring of compliance with laws, regulations, internal policies and standards. Disclosure of Material Acts and Facts CSN maintains a Material Act or Fact Disclosure Policy, which determines that all such disclosures must contain information that is accurate, consistent, appropriate, transparent, unified and within the proper timeframes, in accordance with CVM Instruction 358/2002 and Section 409 – Real Time Issuer Disclosure of the Sarbanes-Oxley Act. 7- INNOVATION Companhia Siderúrgica Nacional has a tradition of pioneering spirit and innovation as an intrinsic part of its history. For more than 60 years, our Research Center has been recognized for developing new products and new solutions to the market. This represents the true essence of its activities – innovation, the engine powering economic growth. In 2015, the company created the INOVA CSN unit, whose purpose is to enable innovation projects related to products, processes, energy efficiency and the environment in the Company’s business units. INOVA CSN connects the company to the technological and scientific development environment, in Brazil and abroad, in the pursuit of innovations that add value to the Company and its clients. One of the highlights of the 2015 Innovation Strategic Plan is the Product Innovation project with industrial-scale development of Advanced High-Strength Steels used in the automobile industry. CSN manages intellectual property rights, including trademarks, patents, and industrial designs, ensuring adequate protection for the company and encouraging sales, through technological transfer contracts resulting from its own innovation developments. 27 8- PEOPLE CSN’s integrated and efficient people management is based on five pillars – Attract; Align and Engage; Evaluate; Develop; Recognize and Reward –, investing in projects aimed at professional development and improvement, thereby contributing to the growth of the organization and its people. The year 2015 was marked by the consolidation of the new Performance Evaluation model. Through this practice we evaluate employee adherence to the necessary organizational skills and the performance achieved over the year. Another 2015 highlight was the implementation of the new cycle of the Career and Succession program. Through this practice, we identify and evaluate potential successors, continuously forming new leaders. Further improving employee development at various levels remains one of our permanent priorities. In 2015, we invested 363,592 thousand hours in training, with the goal of generating knowledge and developing the skills necessary to achieve corporate goals. We held two new development modules of the Leaders’ School, with the participation of around 1300 managers. Through this program, we increase the awareness of leadership responsibilities, concepts and behaviors and prepare and encourage our leaders regarding the proactive positioning when facing challenges. CSN closed 2015 with around 23,000 employees and a turnover rate of around 14%, one of the lowest in the industrial sector. 9- SOCIAL RESPONSIBILITY CSN’s social responsibility projects are created to value the potential of each region where it operates and their respective communities, in partnership with the local government and society. In 2015, it invested R$15.7 million in the educational, cultural, sporting and health areas through CSN Foundation initiatives and through projects developed by partner institutions, supported by tax incentives. The CSN Foundation’s cultural and educational initiatives are present in the “Garoto Cidadão” project, which provides social and cultural activities for 1,900 socially vulnerable children and teenagers in the communities where the company operates. CSN Foundation maintains two technical schools in Volta Redonda and Congonhas, which had 1,331 students in 2015, 677 of whom on scholarships, while the Bela Vista Hotel-School in Volta Redonda offers 176 places per year for courses in hotel management, providing professional qualification in various areas. Among the initiatives sponsored by CSN, we highlight the Unibes Cultural programming, the Diálogo no Escuro (dialog in the dark) exhibition, the DOC SP, the restoration of Palácio Laranjeiras, in addition to sports training projects of Volta Redonda and Audax clubs. CSN also sponsored projects in the National Cancer Care Support Program and the Health Care Support Program for People with Special Needs (PRONAS and PRONON) and the Senior Citizens’ Fund, as well as the initiatives of the Support Group for Children with Special Needs (AACD) and the Barretos-SP Cancer Hospital. 10- SOCIAL AND ENVIRONMENTAL RESPONSIBILITY CSN maintains various social, environmental and sustainability management instruments in order to act in a purposeful way and meet the needs of the various stakeholders involved in the communities and businesses where it operates. The Company's sustainability practices have as main objectives the creation of sustainable values and the management of environmental risks; the optimization and efficiency in the use of natural resources and the control of potential impacts; 28 Most of CSN’s units have received ISO 14001 environmental certification and it maintains an open communication channel through the Linha Verde (Green Line). All its environmental controls are audited for compliance with the Sarbanes-Oxley Act (SOX). With the threat of water shortages, especially in the Southeast, CSN has been proceeding with various initiatives to ensure the more efficient use of water in its production processes, exemplified by a water reuse ratio of more than 92% at the Presidente Vargas Steelworks (UPV). In 2014, the Company made a water inventory of its units: UPV (RJ), CSN Cimentos (RJ), Namisa and Casa de Pedra (MG); TECAR and TECON (RJ), which allowed it to prepare plans and measures to help the Company improve its efficiency and reduce potential impacts. Since 2010, CSN has been undertaking an inventory of its greenhouse gas emissions in line with GHG Protocol guidelines, in order to provide input for managing carbon, mitigating risks and adapting to climate change. CSN confirmed its commitment to sustainable development, committing to the seven sustainability principles of the industry, through the signature of the Sustainable Development Charter of the World Steel Association, which has the adherence of 75 steelmakers around the world. Finally, CSN has been constantly mapping its stakeholders and, since 2012, it uses mapping criteria to assess environmental, social and economic impacts, in accordance with the Global Reporting Initiative (GRI) guidelines, for all its operations. The data and indicators obtained in this process allow CSN to monitor its performance and assess its exposure to social and environmental risks and future opportunities. 11- DISCLAIMER Certain of the statements contained herein are forward-looking statements and projections, which express or imply results, performance or events that are expected in the future. Actual results, performance or events may differ materially from those expressed or implied by the forward-looking statements as a result of several factors, including general and economic conditions in Brazil and in other countries, interest rate and exchange rate levels, future renegotiations and prepayment of foreign-currency liabilities or loans, protectionist measures in Brazil, the United States and other countries, changes in laws and regulations and general competitive factors (on a regional, national or global basis). CSN’s financial information presented herein is in accordance with international financial reporting standards (IFRS) issued by the International Accounting Standards Board (IASB), and with the accounting practices adopted in Brazil. Non-financial information, as well as other operating information, has not been audited by the independent auditors. 29 (Expressed in thousands of reais – R$, unless otherwise stated) 1. DESCRIPTION OF BUSINESS Companhia Siderúrgica Nacional “CSN”, also referred to as the Company or Parent Company, is a publicly-held company incorporated on April 9, 1941, under the laws of the Federative Republic of Brazil (Companhia Siderúrgica Nacional, its subsidiaries, joint ventures, joint operations and associates are collectively referred to herein as the "Group”). The Company’s registered office is located in São Paulo, SP, Brazil. CSN has shares listed on the São Paulo Stock Exchange (BM&F BOVESPA) and on the New York Stock Exchange (NYSE). Accordingly, the Company reports its information to the Brazilian Securities Commission (CVM) and the U.S. Securities and Exchange Commission (SEC). The Group's main operating activities are divided into five (5) operating segments as follows: · Steel: The Company’s main industrial facility is the Presidente Vargas Steel Mill (“UPV”), located in the city of Volta Redonda, State of Rio de Janeiro. This segment consolidates the operations related to the production, distribution and sale of flat steel, long steel, metallic containers and galvanized steel. In addition to the facilities in Brazil, CSN has operations in the United States, Portugal and Germany, all of them are in line with the plan to achieve new markets and perform excellent services for final consumers. Its steel has been used in home appliances, civil construction and automobile industries. · Mining: The production of iron ore is developed in the city of Congonhas, State of Minas Gerais. Iron ore is sold basically in the international market, especially in Europe and Asia. The prices charged in these markets are historically cyclical and subject to significant fluctuations over short periods of time, driven by several factors related to global demand, strategies adopted by the major steel producers, and the foreign exchange rate. All these factors are beyond the Company’s control. The ore transportation is accomplished by TECAR, a solid bulk terminal, one of the four terminals that compose the Port of Itaguai, located in Rio de Janeiro, which was transferred to the subsidiary CSN Congonhas Minérios S.A. on 31, December 2015. Imports of coal and coke are made through this terminal to the steel industry of CSN. From November 30, 2015 the Company has transferred its mining assets, which includes the mine Casa de Pedra and the terminal TECAR, to its subsidiary Congonhas Minérios S.A. In the new structure Congonhas Minérios S.A. also stared to control Namisa trough out a business combination transaction, the details are described in note 3. It further tin mines, based in the State of Rondônia, is engaged to supply the needs of UPV, with the excess of these raw materials being sold to subsidiaries and third parties. · Cement: CSN entered in the cement market boosted by the synergy between this new activity and its existing businesses. Next to the Presidente Vargas Steel Mill in Volta Redonda (RJ), it is installed a new business unit: CSN Cimentos, which produces CP-III type of cement by using slag produced by the UPV blast furnaces in Volta Redonda. It also explores limestone and dolomite at the Arcos unit, in the State of Minas Gerais, to satisfy the needs of UPV as of the cement plant. 30 · Logistics Railroads: CSN has equity interests in three railroad companies: MRS Logística S.A., which manages the former Southeast Railway System of Rede Ferroviária Federal S.A., Transnordestina Logística S.A. (“TLSA”) and FTL - Ferrovia Transnordestina Logística S.A. (“FTL”), which operate the Northeast Railway System of RFFSA, in the States of Maranhão, Piauí, Ceará, Rio Grande do Norte, Paraíba, Pernambuco and Alagoas, with TLSA being responsible for the sections of Missão Velha-Salgueiro, Salgueiro-Trindade, Trindade-Eliseu Martins, Salgueiro-Porto de Suape and Missão Velha-Porto de Pecém (Railway System II) and FTL being responsible for the sections of São Luiz-Mucuripe, Arrojado-Recife, Itabaiana-Cabedelo, Paula Cavalcante-Macau and Propriá-Jorge Lins (Railway System I). Ports : In the State of Rio de Janeiro, by means of its subsidiary Sepetiba Tecon S. A., the Company operates the Container Terminal (Tecon) at the Itaguaí Port. Located in the harbor of Sepetiba, this port has a privileged highway, railroad and maritime access. Tecon handles the shipments of CSN steel products, movement of containers, as well as storage, consolidation and deconsolidation of cargo. · Energy: Since the energy is fundamental in its production process, the Company has assets to generate electric power for guaranteeing its self-sufficiency. Note 26 - Segment Information details financial information per CSN business segment. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES 2.a) Basis of preparation The consolidated and parent company financial statements have been prepared and are being presented in accordance with International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB), respective rules issued by CPC (Accounting Pronouncements Committee) and with CVM (Brazilian Securities Commission), applicable to the preparation of financial statements. All the relevant information of the financial statements, and only this information, are being highlighted and correspond to those used by the Company's management. The preparation of financial statements in conformity with IFRS and CPC requires the use of certain critical accounting estimates. It also requires management to exercise its judgment in the process of applying the Company’s accounting policies. It is disclosed in the notes to this report all subjects involving a high degree of judgment or complexity, or when assumptions and estimates are significant to the consolidated financial statements, those subjects are related to the allowance for doubtful debts, provision for inventory losses, provision for labor, civil, tax, environmental and social security contingences, depreciation, amortization, depletion, provision for impairment, deferred taxes, financial instruments and employee benefits. Actual results may differ from these estimates. The financial statements are presented in thousands of Brazilian reais (R$). Depending on the applicable IFRS standard, the measurement criteria used in preparing the financial statements considers the historical cost, net realizable value, fair value or recoverable amount. When the IFRS and the CPC allows us to option between acquisition cost and other measurement criteria, the acquisition cost was the criteria used. The consolidated and parent company financial statements for the period ended December 31, 2015 are being restated, as presented in note 2.a.b, under the approval by the Company’s administration and authorized for issuance on November 14, 2016 2.b) Consolidated financial statements The accounting policies have been consistently applied to all consolidated companies. The consolidated financial statements for the years ended December 31, 2015 and 2014 include the following direct and indirect subsidiaries, joint ventures and joint operations, as well as the exclusive funds Diplic, Mugen and Vértice, as follows: 31 · Companies Equity interests (%) Companies 12/31/2015 12/31/2014 Core business Direct interest in subsidiaries: full consolidation CSN Islands VII Corp. 100.00 100.00 Financial transactions CSN Islands IX Corp. 100.00 100.00 Financial transactions CSN Islands X Corp. (1) 100.00 Financial transactions CSN Islands XI Corp. 100.00 100.00 Financial transactions CSN Islands XII Corp. 100.00 100.00 Financial transactions CSN Minerals S.L.U. 100.00 100.00 Equity interests CSN Export Europe, S.L.U. 100.00 100.00 Financial transactions and Equity interests CSN Metals S.L.U. 100.00 100.00 Equity interests and Financial transactions CSN Americas S.L.U. 100.00 100.00 Equity interests and Financial transactions CSN Steel S.L.U. 100.00 100.00 Equity interests and Financial transactions TdBB S.A (*) 100.00 100.00 Equity interests Sepetiba Tecon S.A. 99.99 99.99 Port services Mining Nacional S.A. 99.99 99.99 Mining and Equity interests Companhia Florestal do Brasil 99.99 99.99 Reforestation Estanho de Rondônia S.A. 99.99 99.99 Tin Mining Cia Metalic Nordeste 99.99 99.99 Manufacture of containers and distribution of steel products Companhia Metalúrgica Prada 99.99 99.99 Manufacture of containers and distribution of steel products CSN Cimentos S.A. (2) 100.00 Cement manufacturing CSN Gestão de Recursos Financeiros Ltda. (*) 99.99 99.99 Management of funds and securities portfolio Congonhas iron ore S.A. 87.52 99.99 Mining and Equity interests CSN Energia S.A. 99.99 99.99 Sale of electric power FTL - Ferrovia Transnordestina Logística S.A. 89.79 88.41 Railroad logistics Nordeste Logística S.A. 99.99 Port services Indirect interest in subsidiaries: full consolidation Companhia Siderúrgica Nacional LLC 100.00 100.00 Steel CSN Europe Lda. 100.00 100.00 Financial transactions, product sales and Equity interests CSN Ibéria Lda. 100.00 100.00 Financial transactions, product sales and Equity interests Lusosider Projectos Siderúrgicos S.A. 99.94 99.94 Equity interests and product sales Lusosider Aços Planos, S. A. 99.99 99.99 Steel and Equity interests CSN Acquisitions, Ltd. 100.00 100.00 Financial transactions and Equity interests CSN Resources S.A. 100.00 100.00 Financial transactions and Equity interests CSN Holdings (UK) Ltd 100.00 100.00 Financial transactions and Equity interests CSN Handel GmbH 87.52 100.00 Financial transactions, product sales and Equity interests Companhia Brasileira de Latas 100.00 100.00 Sale of cans and containers in general and Equity interests Rimet Empreendimentos Industriais and Comerciais S. A. (3) 100.00 Production and sale of steel containers and forestry Companhia de Embalagens Metálicas MMSA 99.67 99.67 Production and sale of cans and related activities Companhia de Embalagens Metálicas - MTM 99.67 99.67 Production and sale of cans and related activities CSN Steel Holdings 1, S.L.U. 100.00 100.00 Financial transactions, product sales and Equity interests CSN Productos Siderúrgicos S.L. (4) 100.00 100.00 Financial transactions, product sales and Equity interests Stalhwerk Thüringen GmbH 100.00 100.00 Production and sale of long steel and related activities CSN Steel Sections UK Limited (*) 100.00 100.00 Sale of long steel CSN Steel Sections Polska Sp.Z.o.o 100.00 100.00 Financial transactions, product sales and Equity interests CSN Asia Limited 100.00 100.00 Commercial representation Namisa International iron ore SLU 87.52 Financial transactions, product sales and Equity interests Namisa Europe, Unipessoal Lda. 87.52 Equity interests, product and iron ore sales Namisa Handel GmbH 87.52 Financial transactions, product sales and Equity interests Namisa Asia Limited 87.52 Commercial representation Direct interest in joint operations: proportionate consolidation Itá Energética S.A. 48.75 48.75 Electric power generation CGPAR - Construção Pesada S.A. 50.00 50.00 Mining support services and Equity interests Consórcio da Usina Hidrelétrica de Igarapava 17.92 17.92 Electric power consortium Direct interest in joint ventures: equity method Nacional Minérios S.A. (5) 60.00 Mining and Equity interests MRS Logística S.A. 18.64 27.27 Railroad transportation Aceros Del Orinoco S.A. 31.82 31.82 Dormant company CBSI - Companhia Brasileira de Serviços de Infraestrutura 50.00 50.00 Commercial representation Transnordestina Logística S.A. 56.92 62.64 Railroad logistics Indirect interest in joint ventures: equity method Namisa International iron ore SLU 60.00 Financial transactions, product sales and Equity interests Namisa Europe, Unipessoal Lda. 60.00 Equity interests and product sales and iron ore Namisa Handel GmbH 60.00 Financial transactions, product sales and Equity interests MRS Logística S.A. 18.63 6.00 Railroad transportation Namisa Asia Limited 60.00 Commercial representation Direct interest in associates: equity method Arvedi Metalfer do Brasil S.A. 20.00 20.00 Metallurgy and Equity interests (*) They are Dormant Companies therefore they do not appear in the note 9.a, where is disclosed business information under the equity method. (1) Company terminated in December 2015 due to the merger with CSN Islands VII; (2) Company incorporated in May 2015; (3) Company was incorporated in November 2015; (4) New corporate name of CSN Steel Holdings 2, S.L.U. amended in May 2015; (5) Company incorporated in December 2015 by Congonhas Minérios S.A. (note 9). · Exclusive funds Equity interests (%) Exclusive funds 12/31/2015 12/31/2014 Core business Direct interest: full consolidation Diplic - Private credit balanced mutual fund 100.00 100.00 Investment fund Mugen - Private credit balanced mutual fund 100.00 Investment fund Caixa Vértice - Private credit balanced mutual fund 100.00 100.00 Investment fund BB Steel - Private credit balanced mutual fund 100.00 Investment fund 32 In the preparation of the consolidated financial statements the following consolidation procedures have been applied: · Transactions between subsidiaries, associates, joint ventures and joint operations Unrealized gains on transactions with subsidiaries, joint ventures and associates are eliminated to the extent of CSN’s equity interests in the related entity by the consolidation process. Unrealized losses are eliminated in the same manner as unrealized gains, although only to the extent that there are not indications of impairment. The Company eliminates the effect on profit or loss of transactions carried out with joint ventures and, as a result, reclassifies part of the equity in results of joint ventures to financial costs, cost of sales and income tax and social contribution. The base date to the financial statements of the subsidiaries and joint ventures is the same as of the Company, and their accounting policies are also in line with the policies adopted by the CSN. Subsidiaries Subsidiaries are all entities (including special purpose entities) which financial and operating policies can be conducted by the Company and when it is exposed to, or has rights to, variable returns from its involvement with the entity and has the ability to use its power to affect its returns. The existence and effect of potential voting rights that are actually exercisable or convertible are taken into consideration when assessing whether the Company controls another entity. Subsidiaries are fully consolidated from the date when the control is transferred to the Company and are deconsolidated from the date when such control ceases. Joint ventures and joint operations Joint arrangements are all entities over which the Company has joint control with one or more other parties. The investments in joint arrangements are classified as joint operations or joint ventures depending on the contractual rights and obligations of each investor. Joint operations are accounted for in the financial statements in order to represent the Company's contractual rights and obligations. Therefore, the assets, liabilities, revenues and expenses related to its interests in joint operations are accounted for individually in the financial statements. Joint ventures are accounted for under the equity method and are not consolidated. 33 The Company eliminates the effect on profit or loss of transactions carried out with joint ventures and, as a result, eliminates part of the equity in results of joint ventures to financial costs, cost of sales, net sales and income tax and social contribution. Associates Associates are all entities over which the Company has significant influence but not control, generally through a shareholding percentage from 20% up to 50% of the voting rights. Investments in associates are accounted for under the equity method and are initially recognized at cost. · Transactions and non-controlling interests The Company treats transactions with non-controlling interests as transactions with owners of the Company. For purchases from non-controlling interests, the difference between any consideration paid and the relevant share acquired of the carrying value of subsidiary net assets is recorded in shareholders' equity. Gains and losses on disposals to non-controlling interests are also recognized directly in shareholders' equity, in line item “Valuation adjustments to equity”. When the Company no longer holds control, any retained interest in the entity is remeasured to its fair value, with the change in the carrying amount recognized in profit or loss. The fair value is the initial carrying amount for the purposes of subsequently accounting for the retained interest in an associate, joint venture or financial asset. In addition, any amounts previously recognized in other comprehensive income in respect of that entity are accounted for as if the Company had disposed of the related assets or liabilities. This may mean that amounts previously recognized in other comprehensive income are reclassified to profit or loss. 2.c) Parent company financial statements In the parent company financial statements, investments in subsidiaries and associates are accounted for by the equity method. To get the same result and equity attributable to equity holders in parent company and consolidated financial statements, were made in both financial statements, the same practice of adjustments upon adoption of IFRS and CPCs. 2.d) Foreign currencies i. Functional and presentation currency Items included in the financial statements are related to each one of the Company's subsidiaries are measured using the currency of the primary economic environment in which the subsidiary operates (“functional currency”). The consolidated financial statements are presented in Brazilian reais (R$), which is the Company’s functional currency and the Group’s presentation currency. ii. Transactions and balances Transactions in foreign currencies are translated into the functional currency using the exchange rates in effect at the dates of the transactions or valuations when their values are remeasured. Foreign exchange gains and losses resulting from the settlement of those transactions and from the translation at exchange rates in effect as of December 31, 2015 related to monetary assets and liabilities denominated in foreign currencies are recognized in the income statement, except when they are recognized in shareholders' equity as a result of monetary items of foreign operation characterized as foreign investment. The balances of assets and liabilities are translated by exchange rates prevailing at the end of the reporting period. As of December 31, 2015, US$1 is equal to R$3 .9048 (R$2.6562 at December 31, 2014) and €1 is equal to R$4.2504 (R$3.2270 at December 31, 2014). All other foreign exchange gains and losses, including foreign exchange gains and losses related to borrowings and cash and cash equivalents, are presented in the income statement as finance income or costs. Changes in the fair value of monetary securities denominated in foreign currency, classified as available-for-sale, are segregated into exchange differences related to the amortized cost of the security and other changes in the carrying amount of the security. Exchange differences related to amortized cost are recognized in profit or loss, and other changes in the carrying amount are recognized in shareholders' equity. Exchange differences on non-monetary financial assets and liabilities classified as measured at fair value through profit or loss are recognized in profit or loss as part of the gain or loss on the fair value. Exchange differences on investments classified as available-for-sale are included in comprehensive income in shareholders' equity. iii. Group companies 34 The results and financial position of all the Group’s entities (none of which has the currency of a hyper-inflationary economy) that have a functional currency different from the presentation currency are translated into the presentation currency as follows: · The assets and liabilities of each balance sheet presented are translated by exchange rate at the end of the reporting period; · The income and expenses of each income statement are translated at average exchange rates (unless this average is not a reasonable approximation of the cumulative effect of the rates at the transaction dates, in which case income and expenses are translated at the rate in effect at the transaction dates); · All resulting exchange differences are recognized as a separate component in other comprehensive income; and · Gains and losses accumulated in shareholders' equity are included in the income statement when the foreign operation is partially disposed or sold. On consolidation, exchange differences resulting from the translation of monetary items with characteristics of net investment in foreign operations are recognized in shareholders' equity. When a foreign operation is partly disposed of or sold, exchange differences previously recorded into other comprehensive income are recognized in the income statement as part of the gain or loss on sale. 2.e) Cash and cash equivalents Cash and cash equivalents include cash on hand, in bank accounts and other short-term highly liquid investments redeemable within 90 days from the end of the reporting period, readily convertible into a known amount of cash and subject to an insignificant risk of change in value. Certificates of deposit that can be redeemed at any time without penalties are considered as cash equivalents. 2.f) Trade receivables Trade receivables are initially recognized at fair value, including the related taxes and expenses. Foreign currency-denominated trade receivables are adjusted at the exchange rate in effect at the end of the reporting period. The allowance for estimated losses on doubtful debts were recognized in an amount considered sufficient to cover any losses. Management’s assessment takes into consideration the customer’s history and financial position, as well as the opinion of our legal counsel regarding the collection of these receivables for recognizing the allowance for estimated losses. 35 2.g) Inventories Inventories are carried at the lower of cost and net realizable value. Cost is determined using the weighted average cost method on the acquisition of raw materials. The costs of finished goods and work in process comprise raw materials, labor and other direct costs (based on the normal production capacity). Net realizable value represents the estimated selling price in the normal course of business, less estimated costs of completion and costs necessary to make the sale. The allowance for estimated losses on slow-moving or obsolete inventories are recognized when considered necessary. Stockpiled ore inventories are accounted for as processed when removed from the mine. The cost of finished goods comprises all direct costs necessary to transform stockpiled inventories into finished goods. 2.h) Investments Investments in subsidiaries, joint ventures and associates are accounted for under the equity method of accounting and are initially recognized at cost. The gains or losses are recognized in profit or loss as operating income (or expenses). In the case of foreign exchange differences arising on translating foreign investments that have a functional currency different from the Company’s, changes in investments due exclusively to foreign exchange differences, as well as adjustments to pension plans and available-for-sale investments that impact the subsidiaries’ shareholders' equity, are recognized in line item “Cumulative translation adjustments”, in the Company’s shareholders' equity, and are only recognized in profit or loss when the investment is disposed or written off due to impairment loss. Other investments are recognized at cost or fair value. When necessary, the accounting policies of subsidiaries, joint ventures and associates are changed to ensure consistency with the policies adopted by the Company. 2.i) Business combination The acquisition method is used to account for on each business combination conducted by the Company. The payment obligation transferred by acquiring an entity is measured by the fair value of the assets transferred, liabilities incurred and equity instruments issued by the Company. The consideration transferred includes the fair value of any asset or liability resulting from a contingent consideration arrangement, where applicable. Acquisition-related costs are recognized in profit or loss for the year, as incurred. Identifiable assets acquired and liabilities assumed in a business combination are initially measured at their fair values at the acquisition date. 2.j) Property, plant and equipment Property, plant and equipment are carried at cost of acquisition, formation or construction, less accumulated depreciation or depletion and any impairment loss. Depreciation is calculated under the straight-line method based on the remaining economic useful economic lives of assets, as mentioned in note 10. The depletion of mines is calculated based on the quantity of ore mined. Land is not depreciated since their useful life is considered indefinite. However, if the tangible assets are mine-specific, that is, used in the mining activity, they are depreciated over the shorter between the normal useful lives of such assets and the useful life of the mine. The Company recognizes in the carrying amount of property, plant and equipment the cost of replacement, and consequently reducing the carrying amount of the part that is replaced if it is probable that future economic benefits embodied therein will revert to the Company, and if the cost of the asset can be reliably measured. All other disbursements are expensed as incurred. Borrowing costs related to funds obtained for construction in progress are capitalized until these projects are completed. If some components of property, plant and equipment have different useful lives, these components are accounted for in separate line items of property, plant and equipment. 36 Gains and losses on disposal are determined by comparing the sale value less the residual value and are recognized in ‘Other operating income (expenses)’. Exploration expenditures are recognized as expenses until the viability of mining activities is established; after this period the subsequent development costs are capitalized. Exploration and valuation expenditures include: · Research and analysis of historical data related to area exploration; · Topographic, geological, geochemical and geophysical studies; · Determine the mineral asset’s volume and quality/grade; · Examine and test the extraction processes and methods; · Topographic surveys of transportation and infrastructure needs; · Market and financial studies; The development costs from new mineral deposits or from capacity expansion in mine operations are capitalized and amortized using the produced (extracted) units method based on the probable and proven ore quantities. The development stage includes: · Drillings to define the ore body; · Access and draining plans; · Advance removal of overburden (top soil and waste material removed prior to initial mining of the ore body) and waste material (non-economic material that is intermingled with the ore body). Stripping costs (the costs associated with the removal of overburden and other waste materials) incurred during the development of a mine, before production commences, they are capitalized as part of the depreciable cost of developing the property. Such costs are subsequently amortized over the useful life of the mine based on proven and probable reserves. Stripping costs in the production phase are included in the cost of the inventory produced, except when a specific extraction campaign is made to access deeper deposits of than where ore body is located. In these cases, costs are capitalized and taken to noncurrent assets when the mineral ore deposit is extracted and are amortized over the useful life of the ore body. The Company holds spare parts that will be used to replace parts of property, plant and equipment and that used to increase the asset’s useful life when it exceeds 12 months. These spare parts are classified in property, plant and equipment and not in inventories. 2.k) Intangible assets Intangible assets comprise assets acquired from third parties, including through business combinations. These assets are recognized at cost of acquisition or formation, less amortization calculated on a straight-line basis on the exploration or recovery periods. Mineral rights acquired are classified in line item ‘’other assets’’ in intangible assets. Intangible assets with indefinite useful lives and goodwill based on expected future profitability are not amortized. · Goodwill Goodwill represents the positive difference between the amount paid and/or payable for the acquisition of a business and the net fair values of the acquiree´s assets and liabilities. Goodwill on acquisitions of subsidiaries is recognized as intangible assets in the consolidated financial statements. In the parent company statements, goodwill is included in investments. The gain on purchase is recognized as a gain in profit for the period at the acquisition date. Goodwill is annually tested for impairment. Impairment losses on goodwill are not reversed. Gains and losses on the disposal of a Cash-Generating Unit (CGU) include the carrying amount of goodwill related to the CGU sold. Goodwill is allocated to CGUs for impairment testing purposes. The allocation is made to Cash-Generating Units or groups of Cash-Generating Units that are expected to benefit from the business combination in which the goodwill arose, and recalling that unit is not greater than the operating segment. · Software Software licenses purchased are capitalized based on the costs incurred to purchase the software and make it ready for use. These costs are amortized on a straight-line basis over the estimated useful lives from one to five years. 37 2.l) Impairment of non-financial assets Assets with infinite useful lives, such as goodwill, are not subject to amortization and are annually tested for impairment. Assets subject to amortization and/or depreciation, such as property, plant and equipment, are tested for impairment whenever events or changes in circumstances indicate that their carrying amounts may not be recoverable. An impairment loss is recognized by the exciding value of an asset´s recoverable amount. The recoverable amount is the higher of the fair value of an asset less costs to sell and its value in use. For impairment testing purposes, assets are grouped at their lowest levels for which there are separately identifiable cash flows (Cash Generating Units, or CGUs). Non-financial assets, except for goodwill, are subsequently reviewed for possible reversal of the impairment at the reporting date. 2.m) Employee benefits i. Employee benefits Defined contribution plans A defined contribution plan is as a post-employment benefit plan whereby an entity pays fixed contributions to a separate entity (pension fund) and will not have any legal or constructive obligation to pay additional amounts. Obligations for contributions to defined contribution pension plans are recognized as employee benefit expenses in the periods during which services are provided by employees. Contributions paid in advance are recognized for an asset since it is agreed that either cash reimbursement or future reduction on payables will flow back to CSN. Contributions to a defined contribution plan that is expected to mature twelve (12) months after the end of the period in which the employee provides services are discounted to their present values. Defined benefit plans A defined benefit plan is a post-employment benefit plan other than a defined contribution plan. The Company’s net obligation regarding defined pension benefit plans is calculated individually for each plan by estimating the value of the future benefit that the employees accrue as return for services provided in the current period and in prior periods; such benefit is discounted to its present value. The discount rate is the yield presented at the end of the reporting period for top line debt securities whose maturity dates approximate the terms and conditions of the Company’s obligations and which are denominated in the same currency as the one in which it is expected that the benefits will be paid. The calculation is made annually by a qualified actuary using the projected unit credit method. When the calculation results in a benefit for the Company, the asset to be recognized is limited to the total amount of any unrecognized costs of past services and the present value of the economic benefits available in the form of future plan reimbursements or reduction in future contributions to the plan. In calculating the present value of economic benefits, consideration is given to any minimum funding requirements that apply to any Company plan. An economic benefit is available to the Company if it is realizable during the life of the plan or upon settlement of the plan’s liabilities. The Company and some of its subsidiaries offered a postretirement healthcare benefit to its employees. The right to these benefits is usually contingent to their remaining in employment until the retirement age and the completion of the minimum length of service. The expected costs of these benefits are accumulated during the employment period, and are calculated using the same accounting method used for defined benefit pension plans. These obligations are annually valued by qualified independent actuaries. When the benefits of a plan are increased, the portion of the increased benefit related to past services of employees is recognized in profit or loss until the benefits become vested. The Company recognizes all actuarial gains and losses resulting from defined benefit plans immediately in other comprehensive income. If the plan is extinguished, actuarial gains and losses are recognized in profit or loss. ii. Profit sharing and bonus Employee profit sharing and executives’ variable compensation are linked to the achievement of operating and financial targets. The Company recognizes a liability and an expense substantially allocated to production cost and, where applicable, to general and administrative expenses when such goals are met. 2.n) Provisions Provisions are recognized when the Company has a present obligation (legal or constructive) as a result of a past event, it is probable that the Company will be required to settle the obligation and it has reliable cost estimation. 38 The amount recognized as a provision is the best value estimation required to settle the present obligation at the end of the reporting period, taking into account the risks and uncertainties surrounding the obligation. When a provision is measured using the cash flows estimated to settle the present obligation, its carrying amount is the present value of those cash flows (when the effect of the time value of money is material). When some or all of the economic benefits required to settle a provision are expected to be recovered from a third party, a receivable is recognized as an asset if it is probable that reimbursement will be received and that the amount of the receivable can be measured reliably. 2.o) Concessions The Company has governmental concessions to provide the following types of services: railway and port transportation managed by Company´s subsidiaries and joint-ventures. The concessions included in the consolidated financial statements are related to the rail network in the Northeast area, managed by the subsidiary FTL, the container terminal in Itaguaí, managed by the subsidiary TECON and the port terminal TECAR for exporting ore and importing coal, which is managed by the subsidiary Congonhas. The Company´s concession contracts are not within the scope of the international interpretative standard ICPC01/IFRIC12, considering that the grantor (refers to the government) has effectively no control over what, to whom and at what price the services will be provided by the dealer (refers to the private part) to the customers. In essence, all concession contracts has operating leasing characteristics. Therefore, the accounting should follow the accounting rules applicable to leases. Our concession agreements provide for the use of a specific asset for an agreed period of time, but without any transfer of ownership to the Company or option to buy these assets after the completion of these contracts. Payments made under operating leases are recognized in the income statement on a straight line basis over the period of the contracts. There are assets related to our concessions which are subject to reversion to the grantor at the end of the concession agreement. The residual carrying amounts of these assets on December 31, 2015 are listed below with an indication of their classification in our financial statements: Concession Residual carrying amount Classification in the balance sheet TECON R$ 244 million Fixed assets: Property, plant and equipment Intangible assets: software TECAR R$ 1,611 million Fixed assets: Property, plant and equipment Intangible assets: software FTL R$263 million Fixed assets: Property, plant and equipment Intangible assets: software TLSA R$7,001 million(1) Investments MRS R$3,679 million(2) Investments (1) The amount of fixed and intangible assets is recognized in TLSA’s financial statements. We recognize our interest in the net assets of TLSA under the equity method and our investment balance in TLSA as of December 31, 2015 was R$1,930 million. (2) The amount of fixed and intangible assets is recognized in MRS’s financial statements. We recognize our interest in the net assets of MRS by the de equity method and our investment balance in MRS as of December 31, 2015 was R$557 million. 2.p) Share capital Common shares are classified in shareholders' equity. Incremental costs directly attributable to the issue of new shares or options are shown in shareholders' equity as a deduction to the amount received, net of taxes. When any Company of the Group buys Company shares (treasury shares), the amount paid, including any directly additional costs (net of income tax), is deducted from shareholders' equity attributable to owners of the Company until the shares are canceled or reissued. When these shares are subsequently reissued, any amount received, net of any directly attributable additional transaction costs and the related income tax and social contribution effects, is included in shareholders' equity attributable to owners of the Company. 2.q) Revenue recognition Operating revenue from the sale of goods in the normal course of business is measured at the fair value of the receivables. Revenue is recognized when there is convincing evidence that the most significant risks and rewards of ownership of goods have been transferred to the buyer, it is probable that future economic benefits will flow to the entity, the associated costs and possible return of goods can be reliably estimated, there is no continued involvement with the goods sold, and the amount of the operating revenue can be reliably measured. If it is probable that discounts will be granted and the value thereof can be reliably measured, then the discount is recognized as a reduction of the operating revenue as sales are recognized. Revenue from services provided is recognized as it is realized. 39 The appropriate timing for transfer of risks and rewards varies depending on the individual terms and conditions of the sales contract. For international sales, this timing depends on the type of term of the contract term. 2.r) Finance income and finance costs Finance income includes interest income from funds invested (except available-for-sale financial assets), dividend income not accounted for under the equity method, gains on disposal of available-for-sale financial assets, changes in the fair value of financial assets measured at fair value through profit or loss, and gains on derivative instruments that are recognized in profit or loss. Interest income is recognized in profit or loss under the effective interest method. Dividend income is recognized in profit or loss when the Company’s right to receive payment has been established. Distributions received from investees accounted for under the equity method reduce the investment value. Finance costs comprise interest expenses on borrowings, dividends on preferred shares classified as liabilities, losses on the fair value of financial instruments measured at fair value through profit or loss, impairment losses recognized in financial assets, and losses on derivative instruments that are recognized in profit or loss. Borrowing costs that are not directly attributable to the acquisition, construction or production of a qualifying asset are measured through profit or loss under the effective interest method. Foreign exchange gains and losses are reported on a net basis. 2.s) Income tax and social contribution Current income tax and social contribution are calculated based on the tax laws enacted by the end of the reporting period, including in the countries where the Group entities operate and generate taxable profit. Management periodically assesses the positions taken in the tax calculations with respect to situations where applicable tax regulations are open to interpretations. The Group recognizes provisions where appropriate, based on the estimated payments to tax authorities. The income tax and social contribution expense comprises current and deferred taxes. Current and deferred taxes are recognized in profit or loss unless they are related to business combinations or items recognized directly in shareholders' equity. Current tax is the expected tax payable or receivable on taxable profit or loss for the year at tax rates that have been enacted by the end of the reporting period and any adjustment to taxes payable in relation to prior years. Deferred tax is recognized on temporary differences between the carrying amounts of assets and liabilities in the financial statements and the corresponding tax bases used in the computation of taxable profit. Deferred tax is not recognized for the following temporary differences: initial recognition of assets and liabilities in a transaction that is not a business combination and does not affect either the accounting or taxable profit or loss, and differences associated with investments in subsidiaries and joint ventures when it is probable that they will not reverse in the foreseeable future. Moreover, a deferred tax liability is not recognized for taxable temporary differences resulting from the initial recognition of goodwill. The deferred tax is measured at the rates that are expected to be applied on temporary differences when they reverse, based on the laws enacted by the end of the reporting period. Current income tax and social contribution are carried at their net amounts by the taxpayer, in liabilities when there are amounts payable or in assets when prepaid amounts exceed the total amount due at the end of the reporting period. Deferred tax assets and liabilities are offset when there is a legally enforceable right to set off current tax assets against current tax liabilities and when they relate to income taxes levied by the same taxation authority on the same entity subject to taxation. A deferred income tax and social contribution asset is recognized for all tax losses, tax credits, and deductible temporary differences to the extent that it is probable that taxable profits will be available against which those tax losses, tax credits, and deductible temporary differences can be utilized. Annually, the Company reviews and verifies the existence of future taxable income and a provision for loss is recognized when the realization of these credits is not likely in less than 10 years. 2.t) Earnings/(Loss) per share Basic earnings/loss per share are calculated by means of the profit/loss for the year attributable to owners of the Group and the weighted average number of common shares outstanding in the related period. Diluted earnings/loss per share are calculated by means of the average number of shares outstanding, adjusted by instruments potentially convertible into shares, with diluting effect, in the reported periods. The Group does not have any instruments potentially convertible into shares and, accordingly, diluted earnings/loss per share are equal to basic earnings/loss per share. 40 2.u) Environmental and restoration costs The Company recognizes a provision for the recovery costs and fines when a loss is probable and the amounts of the related costs can be reliably measured. Generally, the period when the provision for recovery is recognized coincides with the end of a feasibility study or the commitment to adopt a formal action plan. Expenses related to compliance with environmental regulations are charged to profit or loss or capitalized, as appropriate. Capitalization is considered appropriate when the expenses refer to items that will continue to benefit the Group and that are basically related to the acquisition and installation of equipment to control and/or prevent pollution. 2.v) Research and development Research expenditures are recognized as expenses when incurred. Expenditures on project developments (related to the design and testing stages of new or improved products) are recognized as intangible assets when it is probable that projects will be successful, based on their commercial and technological feasibility, and only when the cost can be reliably measured. When capitalized, development expenditures are amortized from the start of a product commercial production, on a straight-line basis and over the period of the expected benefit. 2.w) Financial instruments i) Financial assets Financial assets are classified into the following categories: measured at fair value through profit or loss, loans and receivables, held-to-maturity, and available-for-sale. The classification depends on the purpose for which the financial assets were acquired. Management determines the classification of its financial assets at the time of initial recognition. · Financial assets measured at fair value through profit or loss Financial assets at fair value through profit or loss are financial assets held for active and frequent trading. Derivatives are also categorized as held for trading and, accordingly, are classified in this category unless they have been designed as cash flow hedging instruments. Assets in this category are classified in current assets. · Loans and receivables This category includes loans and receivables that are non-derivative financial assets with fixed or determinable payments not quoted in an active market. They are included in current assets, except those with maturity of more than 12 months after the end of the reporting period (which are classified as non-current assets). Loans and receivables include loans to associates, trade receivables, other receivables and cash and cash equivalents, except short-term investments. Cash and cash equivalents are recognized at fair value. Loans and receivables are carried at amortized cost using the effective interest method. · Held-to-maturity assets These are basically financial assets acquired with the positive intent and ability to hold to maturity. Held-to-maturity investments are initially recognized at their value plus any directly attributable transaction costs. Subsequent to initial recognition, they are measured at amortized cost using the effective interest method, less any impairment loss. · Available-for-sale financial assets These are non-derivative financial assets, designated as available-for-sale, that are not classified in any other category. They are included in non-current assets when they are strategic investments for the Company, unless Management intends to dispose of the investment within 12 months from the end of the reporting period. Available-for-sale financial assets are recognized at fair value. · Recognition and measurement Regular purchases and sales of financial assets are recognized at the trading date - the date on which the Company undertakes to buy or sell the asset. Investments are initially recognized at their fair value, plus transaction costs for all financial assets not classified as at fair value through profit or loss. Financial assets at fair value through profit or loss are initially recognized at their fair value and the transaction costs are charged to the income statement. Financial assets are derecognized when the rights to receive cash flows from the investments have expired or have been transferred, in the latter case, provided that the Company has transferred significantly all risks and rewards of ownership. Available-for-sale financial assets and financial assets measured at fair value through profit or loss are subsequently carried at fair value. Loans and receivables are carried at amortized cost using the effective interest method. 41 42 Gains or losses resulting from changes in the fair value of financial assets measured at fair value through profit or loss are presented in the income statement under “finance income” in the period in which they arise. Dividend income from financial assets at fair value through profit or loss is recognized in the income statement as part of other finance income when the Company’s right to receive the dividends has been established. The changes in the fair value of available-for-sale financial assets are recognized as follows: (i) the effects of foreign exchange differences and the changes in the fair value of the investment in the investee’s capital are recognized directly in the Company’s shareholders’ equity, in “Other comprehensive income” and; (ii) the effects of foreign exchange differences and the changes in the option’s fair value are recognized in the income statement for the year. Interest on available-for-sale securities, calculated under the effective interest method, is recognized in the income statement as part of other income. Dividends from available-for-sale equity instruments, such as shares, are recognized in the income statement as part of other finance income when the Company’s right to receive payments has been established. The fair values of publicly quoted investments are based on current purchase prices. If the market for a financial asset (and for instruments not listed on a stock exchange) is not active, the Company establishes the fair value by using valuation techniques. These techniques include the use of recent transactions contracted with third parties, reference to other instruments that are substantially similar, analysis of discounted cash flows, and option pricing models that make maximum use of market inputs and relies as little as possible on entity-specific inputs. ii) Impairment of financial assets The Company evaluates in the end of each reporting period whether there is an evidence that a financial asset or a group of financial assets are impaired . · Assets measured at amortized cost A financial asset or a group of financial assets is impaired and impairment losses are incurred only if there are evidences of impairment as a result of one or more events that occurred after the initial recognition of the asset (a “loss event”),such loss event (or events) has an impact on the estimated future cash flows of the financial asset or group of financial assets and the future cash flow estimation can be reliably calculated The criteria used by CSN to determine whether there are evidences of impairment loss includes: · significant financial weakness related to the issuer or counterparty; · a breach of contract, such as default or delinquency at interest or principal payments; · the issuer, for economic or legal reasons relating to the borrower’s financial weakness, grants to the borrower a concession that the lender would not otherwise consider; · it becomes probable that the borrower will incur in bankruptcy or other financial reorganization; · the disappearance of an active market for the related financial asset because of financial weakness; or · observable data indicating that there is a measurable decrease in the estimated future cash flows from a portfolio of financial assets since the initial recognition of such assets, although the decrease cannot yet be identified with the individual financial assets in the portfolio, including: - Adverse changes in the payment status of borrowers in the portfolio; - National or local economic conditions that correlate with defaults on the assets in the portfolio. The amount of the loss is measured by the difference between the carrying amount of the asset and the present value of estimated future cash flows (excluding future credit losses that have not been incurred) discounted at the original effective interest rate of the financial asset. The carrying amount of the asset is reduced and the amount of the loss is recognized in the income statement. If a loan or held-to-maturity investment has a variable interest rate, the discount rate to measure an impairment loss is the current effective interest rate determined pursuant to the contract. As a practical expedient, the Company may measure impairment on the basis of an instrument’s fair value using an observable market price. If, in a subsequent period, the amount of the impairment loss decreases and the decrease can be related objectively to an event occurring after the impairment was recognized (such as an improvement in the debtor’s credit rating), the previously recognized impairment loss is reversed and recognized in the consolidated income statement. · Assets classified as available-for-sale 43 In the case of equity securities classified as available-for-sale, a significant or prolonged decline at the fair value of an investment in an equity instrument below of its cost is also an evidence of impairment. Determining what is considered a “significant” or “prolonged” decline requires judgment. For this judgment we assess, among other factors, the historical changes in the equity prices, the duration and proportion in which the fair value of the investment is lower than its cost as well as the financial health and short-term business prospects for the investee, including factors such as: industry and segment performance, changes in technology and operating/financial cash flows. If any of the impairment evidences is observed for available-for-sale financial assets, the cumulative loss—measured as the difference between the acquisition cost and the current fair value, less any impairment loss on the financial asset previously recorded in profit or loss—is reclassified from equity to profit or loss. Impairment losses recognized in the income statement as available-for-sale instruments are not reversed. CSN tested for impairment its available-for-sale investment in Usiminas shares, see note 13 – Financial Instruments. iii) Financial liabilities Financial liabilities are classified categories ‘’measured at fair value through profit or loss’’ and ‘’other financial liabilities’’. Management determines the classification of its financial liabilities at the time of initial recognition. · Financial liabilities measured at fair value through profit or loss Financial liabilities measured at fair value through profit or loss are financial liabilities held for trading or designated as at fair value through profit or loss. Derivatives are also classified as trading securities, and thereby are classified so, unless they have been designated as effective hedging instruments. · Other financial liabilities Other financial liabilities are measured at amortized cost using the effective interest method. The Company holds the following non-derivative financial liabilities: borrowings, financing and debentures, as well as trade payables. · Offsetting of financial instruments Financial assets and financial liabilities are offset and the net amount is reported in the balance sheet when there is a legally enforceable right to set off the recognized amounts as well as the intention to either settle them on a net basis or to realize the asset and settle the liability simultaneously. 44 iv) Derivative instruments and hedging activities · Derivatives measured at fair value through profit or loss Derivatives are initially recognized at fair value on the date when a derivative contract is entered, thereafter they are subsequently measured at their fair value and any changes are recognized as “Finance income (costs)” in the income statement. · Cash flow Hedge activities The Company adopts hedge accounting and designates certain financial liabilities as a hedging instrument of a foreign exchange risk associated to the cash flows from forecast, highly probable exports (cash flow hedges). At the inception of the transaction, the Company documents the relationships between the hedging instruments and the hedged items, as well as its risk management objectives and strategy for undertaking hedging transactions. The Company also documents its assessment, both at the inception of the hedge and on an ongoing basis, of whether the hedging transactions are highly effective in offsetting changes in the cash flows of the hedged items. The effective portion of the changes in the fair value of financial liabilities designated and qualifying as cash flow hedge is recognized on equity, in line item "Hedge accounting”. Any gain or loss related to the ineffective portion is recognized immediately in profit or loss. The amounts accumulated in equity are realized at the income statement in the periods when the forecast exports affect profit or loss. When a hedging instrument expires, is settled in advance or the hedging relationship no longer meets the hedge accounting criteria, or even when Management decides to discontinue hedge accounting, all cumulative gains or losses recorded in equity at the time remain recognized in equity. When the forecast transaction is completed, the gain or loss is reclassified to profit or loss. When a forecast transaction is no longer expected to take place, the cumulative gain or loss previously recognized in shareholders’ equity is immediately transferred to the income statement, in line item “Finance income (costs)”. The movements in the hedge amounts designated as exporting cash flow hedges are stated in note 13. · Net investment hedge activities For net investment hedge, the Company designates part of its financial liabilities as hedging instruments of its overseas investments with functional currencies other than the Group’s functional currency, according to CPC38/IAS39. Such relationship occurs since the maturity of the financial liabilities is related to the exchange variation of the investments in the amounts required for the effective relationship. At the inception of the hedge relationship, the Company documents the relationship between the hedging instrument and the hedged item, along with its risk management objectives and its strategy for undertaking out various hedge transactions. Furthermore, at the inception of the hedge and on an ongoing basis, the Company documents whether the hedging instrument is highly effective in offsetting changes in fair values of the hedged item. The effective portion of changes in the fair value of financial liabilities that are designated and qualify as a net investment hedge is recognized in equity in line item “Hedge Accounting”. The gain or loss relating to the ineffective portion is recognized in finance income (costs), when applicable. If at some point of the hedging relationship the balance of the debt is higher than the balance of the investment, the exchange variation on the excess debt will be reclassified to the statement of profit or loss as a finance income/cost (ineffectiveness of the hedge). The amounts accumulated in equity will be realized in the statement of profit or loss upon disposal or partial disposal of the foreign operation. The changes in the amounts of hedge denominated as Net investment hedge are shown in note 13. 2.x) Segment information An operating segment is a component of the Group committed to the business activities from which it can obtain revenues and incur expenses, including revenues and expenses related to transactions with any other components of the Group. All the operating results of operating segments are reviewed regularly by the Executive Officers of CSN to enable decisions regarding resources to be allocated to the segment and assessment of its performance. The Company maintains distinct financial information for the distinct segments. 45 2.y) Government grants Government grants are not recognized until there is reasonable assurance that the Company will comply to the conditions attaching to them and assurance that the grants will be received, so then they will be recognized in profit or loss on a systematic basis over the periods in which the Company recognizes as expenses the related costs that the grants are intended to compensate. The Company has state tax incentives in the North and Northeast regions, which are recognized in profit or loss as a reduction of the corresponding costs, expenses and taxes. 46 2.z) New standards and interpretations issued and not yet adopted The following standards, amendments to standards and IFRS interpretations issued by the IASB are not yet effective and were not early adopted by the Group for the year ended December 31, 2015: Standard Description Effective date IAS 16 and IAS 38 Property, Plant and Equipment and Intangible Assets – in May 2014 these accounting standards were revised to clarify that the revenue method will no longer be permitted for depreciation or amortization purposes. 2016 IFRS 10 and IAS 28 Consolidated Financial Statements and Investments in Associates and Joint Ventures – in September 2014 a revision was issued proposing that the gain or loss resulting from the sale or contribution of a subsidiary that does not constitute a business as defined in IFRS3 to an investor’s subsidiary or joint venture should only be recognized to the extent of the unrelated investors' interests in the subsidiary or joint venture. 2016 IFRS 7 Financial Instruments: Disclosures – in September 2014 the IASB revised IFRS 7 to provide guidance to clarify whether a servicing contract is continuing involvement and that the additional disclosure requirements are not specific for interim reporting periods. This change has not yet been ratified by the CPC and should be adopted from 2016, with earlier application permitted. 2016 IFRS 9 Financial Instruments . IFRS 9 retains, but simplifies, the combined measurement model and establishes two main measurement categories of financial assets: amortized cost and fair value. The classification basis depends on the entity’s business model and the characteristics of the financial asset's contractual cash flow. IFRS 9 retains most of IAS 39 requirements for financial liabilities. The main change refers to those cases where the fair value of the financial liabilities must be segregated so that the fair value portion related to the entity’s credit risk is recognized in “Other comprehensive income” and not in profit or loss for the period. The guidance on IAS 39 on the impairment of financial assets and hedge accounting is still applicable. 2018 IFRS 11 The amendments to IFRS 11 provide guidance on how to account for the acquisition of a joint operation that constitutes a business as defined in IFRS 3 for a business combination. The amendments also make it clear that the equity interest previously held in a joint operation is not re-measured on the acquisition of an additional equity interest in the same joint operation for as long as joint control is retained. 2016 IFRS15 Revenue from Contracts with Customers . This new standard introduces the principles that an entity will apply to determine the revenue measurement and when such revenue shall be recognized. IFRS15 replaces IAS 11 Construction Contracts , IAS 18 Revenue , and related interpretations. 2018 IFRS16 Defines the principles for recognition, measurement, presentation and disclosure of leases. IFRS 16 replaces IAS17 - Leases and related interpretations. 2019 There are no other standards, amendments to standards and interpretations not yet effective that the Group expects to have a material impact on its financial statements. 2.a.a) Restatement of accounting balances of 2014 The Company reclassified in 2014 the balances of forfaiting transactions and drawee risk with commercial suppliers originally presented in balance sheet as line item trade payables to loans and financing, as follows: a) Balance Sheet at December 31, 2014 Consolidated Parent Company 12/31/2014 12/31/2014 Published balances Reclassifications Adjusted balances Published balances Reclassifications Adjusted balances Total Assets Trade payables 1,638,505 (470,679) 1,167,826 1,390,311 (470,679) 919,632 Borrowings and financing 29,883,379 470,679 30,354,058 29,090,147 470,679 29,560,826 Other liabilities 12,510,241 12,510,241 13,422,541 13,422,541 Total Liabilities Total equity 47 · Forfaiting Trough out the financial years 2014 and 2015 the Company purchased raw materials from its suppliers located abroad through a foreign trade operation called Forfaiting, in which the financial institution makes the payment in cash to exporter by the net values of the securities (discount rate and other possible expenses already deducted), allowing the Company to finance imported goods by an yearly interest rate from 1.25% to 3.28%, maturing in 12 months. As of 31 December, 2015, this liability amounted to R$ 288,772 in consolidated and parent company (R$ 414,442 at December 31, 2014, in consolidated and parent company). · Drawee risk During the financial years 2014 and 2015 the Company carried out transactions denominated drawee risk, the transaction occurs when the financial institution engaged by the Company anticipates to suppliers the debt securities, so then subsequently receives from the Company on the maturity date those anticipated values. As of 31 December, 2015, this liability amounted to R$84,063 in consolidated and parent company (R$56,237 at December 31, 2014, in consolidated and parent company). 48 b) Statements of cash flows at December 31, 2014 Consolidated 12/31/2014 Published balances Reclassifications Adjusted balances Cash generated by operating activities Loss of the period (105,218) (105,218) Trade payables 581,951 (362,598) 219,353 Paid Interests (2,742,876) (2,078) (2,744,954) Others 3,454,528 3,454,528 Net cash generated by operating activities Cash used in investing activities Cash generated by financing activities Forfaiting funding / drawee risk 641,430 641,430 Forfaiting amortization / drawee risk (276,754) (276,754) Others (896,015) (896,015) Net cash used in financing activities Exchange rate changes on cash and cash equivalents Decrease in cash and cash equivalents Parent Company 12/31/2014 Published balances Reclassifications Adjusted balances Cash generated by operating activities Loss of the period (105,218) (105,218) Trade payables 35,884 (362,598) (326,714) Paid Interests (2,425,935) (2,078) (2,428,013) Others 3,308,361 3,308,361 Net cash generated by operating activities Cash used in investing activities Cash generated by financing activities Forfaiting funding / drawee risk 641,430 641,430 Forfaiting amortization / drawee risk (276,754) (276,754) Others 718,829 718,829 Net cash used in financing activities Exchange rate changes on cash and cash equivalents Decrease in cash and cash equivalents c) Statement of income and statement of comprehensive income at December 31, 2014 The Company has not presented the others statements as of 2014 since the changes in those tables were not materi 49 2.a.b) Restatement of the Financial Statements of December 31, 2015 The Company is voluntarily restating its consolidated financial statements for the fiscal year ended December 31, 2015 due to a change in the interpretation of the application of the Technical Pronouncement CPC 15/ IFRS 3 in the period after the publication of these financial statements, as required by the accounting pronouncement CPC23/IAS8. The change in the interpretation of the CPC/IFRS was identified by reassessing the events triggered by the inquiries made by the Securities Exchange Commission (SEC) on the accounting procedure for the presentation of the non-controlling interests of the subsidiary Congonhas Minérios in the Company’s consolidated financial statements. As mentioned in Note 3, on November 30, 2015, Congonhas Minérios acquired the control of the joint venture Nacional Minérios (“Namisa”) and applied the CPC 15/IFRS3 for the accounting of the business combination, using the acquisition method. The legal implementation of the transaction took place on November 30, 2015 and was carried out through the primary issuance of shares by Congonhas Minérios with the payment, by the Consórcio Asiático, of 40% of its shares held in Namisa. Act subsequent to the payment, Congonhas and CSN signed a Shareholders' Agreement of Namisa granting the majority control of Namisa to Congonhas on the same date. On December 31, 2015, Namisa was merged into Congonhas, extinguishing the said Shareholders' Agreement. The application of the acquisition method for the business combination resulted in net gains of R$2.9 billion in the statement of income of Congonhas coming from the remeasurement to fair value of the 60% interest in Namisa and from the elimination of the pre-existing relationships related to the operating agreements between Namisa and Congonhas. These gains were fully recorded in Congonhas, the acquirer for the purposes of this business combination. On the other hand, to implement the operation, CSN had recorded in its financial statements previously filed a gain of R$1.9 billion directly in its net equity from the change in its equity interest in Congonhas, which is being adjusted to a gain of R$1.6 billion. These amounts are detailed in Note 3. The interpretative aspect of the CPC/IFRS application in this operation stems from the moment the gains are recorded and how these gains are allocated between the shareholders of Congonhas at the acquisition date. In the previous accounting procedure, even with the entire transaction being carried out on a single date, the corporate actions complied with a specific order in which the Company based its interpretation for the allocation of the gains to controlling and non-controlling shareholders. Within this context, Congonhas would have admitted the Consórcio Asiático in its shareholder base before the acquisition of control of Namisa, the reason why the gains with the business combination were allocated to the shareholders considering their respective equity interests in the capital of Congonhas, i.e., 87.52% to CSN and 12.48% to the Consórcio Asiático. Pursuant to the new interpretation of the events that took place on November 30, 2015, the gains from the business combination were recorded in Congonhas before the admission of the Consórcio Asiático in Congonhas' shareholder base and, for this reason, these gains are being exclusively allocated to the shareholder CSN. The following table summarizes the change of the approach: Thus, the new interpretation for the implementation of the transaction gives rise to the gains from the business combination being presented as follows: Income Statement Consolidated Parent Company December 31, 2015 December 31, 2015 As presented Reclassifications Restated As presented Reclassifications Restated Equity in earnings of investees 1,160,348 1,160,348 5,968,872 359,897 6,328,769 Net income for the year 1,615,951 1,615,951 1,257,896 359,897 1,617,793 Attributed to: Controlling interest 1,257,896 359,897 1,617,793 1,257,896 359,897 1,617,793 Non-controlling interest 358,055 (359,897) (1,842) 1,615,951 1,615,951 1,257,896 359,897 1,617,793 50 Net Equity December, 31 2015 As presented Reclassifications Restated Issued capital 4,540,000 4,540,000 Capital reserves 30 30 Earnings reserves 2,104,804 359,897 2,464,701 Legal reserve 424,536 17,995 442,531 Statutory reserve 1,895,494 256,426 2,151,920 Earnings reserves to realize 23,750 85,476 109,226 Treasury shares (238,976) (238,976) Other comprehensive income 1,019,913 (359,897) 660,016 Shareholder's equity attributed to controlling interest 7,664,747 7,664,747 Non-controlling interest 1,070,916 1,070,916 Total shareholders's equity 8,735,663 8,735,663 The restatement above does not affect the consolidated results of the Company and does not change its net equity, being only a reallocation between certain line items. 3. BUSINESS COMBINATION - Acquisition of control of Nacional Minérios S.A. (Namisa) 3.1 Object of transaction On December 11, 2014, the Board of Directors of CSN approved the establishment of a strategic alliance with an Asian Consortium comprised by the companies ITOCHU Corporation, JFE Steel Corporation, POSCO, Ltd., Kobe Steel Ltd., Nisshin Steel Co, Ltd. and China Steel Corp. (“Asian Consortium”). The transaction consisted of a business combination through which the Asian Consortium contributed its equity interest of Namisa (40%) into Congonhas Minérios S.A. (“Congonhas Minérios”), a mining subsidiary of CSN. After the corporate restructuring, Congonhas Minérios became the holder of the commercial establishment related to CSN’s iron ore mine Casa de Pedra, CSN’s equity interest of Namisa (60%), 8,63% direct interest in MRS, as well as the right to manage and operate the solid bulk terminal of TECAR in Itaguaí Port (“TECAR”). The transaction was concluded by the signing of a shareholders agreement by the shareholders of Congonhas Minérios, on November 30, 2015. The following steps were carried out in order to conclude the transaction: · Payment of dividends by Namisa before closing of the transaction, amounting to US$1.4 billion (equivalent to R$5.4 billion); · Restructuring of Congonhas Minérios through the contribution, by CSN, of the assets and liabilities related to Casa de Pedra, the rights to operate TECAR, 60% of Namisa’s shares, 8.63% of MRS’ shares, and US$850 million in debt (equivalent to R$3,370 million, as presented in note 9.c); · Acquisition, by Congonhas Minérios, of 40% of the Namisa shares held by the Asian Consortium, resulting in the incorporation of Namisa by Congonhas Minérios; · Signing of a shareholders agreement (“Shareholders’ Agreement”) by the shareholders of Congonhas Minérios; · Payment by CSN of US$680 million relating to the acquisition of 4% of the shares held by the Asian Consortium in Congonhas Minérios and additional US$ 27 million relating to the acquisition of 0.16% of the shares held by the Asian Consortium in Congonhas Minérios, amounting to US$ 707 million (equivalent to R$2.7 billion); · Settlement of the pre-existing agreements with Namisa for supply of high-silicon and low-silicon content ROM (Run of Mine), port services and ore beneficiation. The following charts show the corporate structure before and after the transaction: 51 Considering the position of Congonhas Minérios’ assets, the contributions made by the Asian Consortium in the transaction, as well as adjustments resulting from the negotiations between the parties and adjustments of debt, cash and working capital, CSN and the Asian Consortium held, respectively, equity stakes of 87.52% and 12.48% in the capital stock of Congonhas Minérios upon conclusion of the transaction. The transaction also includes an earn-out mechanism by which, in the event of a qualified liquidity event occurred under certain valuation parameters and within a defined time period after the closing of the transaction, the Asian Consortium’s equity interest in Congonhas Minérios could be diluted, at CSN´s sole discretion, from 12.48% to 8.21%. This mechanism was considered as a contingent asset and no related value was accounted thereto. Part of the iron ore produced by Congonhas Minérios will be sold to the members of the Asian Consortium and to CSN. Such rights are reflected in long-term supply agreements entered into on November 30, 2015, which terms were negotiated on usual market conditions. CSN also ensured the use of TECAR for import of raw materials through a long-term agreement. 3.2 Application of CPC15/IFRS3 to the transaction Prior to the transaction, Namisa was managed by means of a shareholders agreement, through which the Asian Consortium had sufficient vetoes that grant it substantial management rights over the operations. With respect to accounting, Namisa was classified as a joint venture within the scope of IFRS 10 and 11. CSN recorded its 60% equity interest in Namisa according to the equity method. 52 As mentioned above, CSN carried out a corporate restructuring involving the transfer of its mining operations, rights to operate the port terminal TECAR and equity interests in Namisa and MRS to Congonhas Minérios. This step of the transaction was carried out based on the book value of the assets, since there was no change control over the assets and equity stakes transferred. Upon conclusion of the corporate restructuring, Congonhas Minérios became the controlled company of CSN that concentrates the group’s mining businesses. As a result of the transaction, Namisa became fully controlled by Congonhas Minérios. The Asian Consortium holds only protective vetoes in relation to the assets resulting from the business combination, usual in this type of transaction. Accordingly, since there has been alteration of control over Namisa’s assets, CPC15/IFRS3 should be applied. Under the parameters of such accounting standards, the acquisition date for purposes of accounting records was November 30, 2015 and the acquirer considered for transaction purposes was Congonhas Minérios. Namisa was the acquiree. 3.3 Application of the acquisition method Under CPC15/IFRS3, the acquisition method shall be applied for recording the transaction. The method consists of the following: a) determining the purchase price; b) recognizing the amount of the goodwill based on expectations for future profitability; and c) recognizing a gain or loss on pre-existing relations that should be settled with the business combination. These three steps are applicable to the acquisition of control over Namisa, and they are detailed as follows. a) Determination of the purchase price According to CPC15/IFRS3, the purchase price is determined by the sum of the transferred assets, liabilities incurred, equity interests issued, non-controlling equity interests and the fair value of any equity interest held prior to the transaction. The following table summarizes the price considered for accounting purposes: Item Comment R$ million Ref. Assets transferred A payment in the amount of USD707MM is being carried out in the transaction. 2,727 (i) Liabilities assumed Refers to financial adjustment of working capital and debt. 6 (i) Equity interests issued Congonhas Minérios issued shares that were delivered to the Asian Consortium. 2,619 (ii) Fair value of the equity interest held by the acquiring company in the company acquired immediately prior to the combination Congonhas Minérios held 60% of the Namisa shares prior to the business combination and appraised such equity interest at fair value. 8,023 (iii) Purchase price considered for the business combination 13,375 i. Assets transferred and liabilities assumed Subsequent to the capital increase, the transaction included a payment made for acquisition of 4.16% of Congonhas Minérios’ shares held by the Asian Consortium in the amount of US$707 million, equivalent to R$2,727 as of November 30, 2015 and a liability amounting to R$6 to be paid along 2016. Even though such payment was carried out by CSN for the acquisition of Congonhas Minérios shares, its economic effect was recorded at Congonhas Minérios as an integral part of the consideration received due to the control acquisition over Namisa, according to the guidelines provided by CPC15/IFRS3. 53 ii. Equity interests issued – Shares in capital stock of Congonhas Minérios Congonhas Minérios performed the primary issue of shares to the Asian Consortium representing 12.48% of its total capital. Pursuant to CPC15/IFRS3, such shares were appraised at fair value as of the acquisition date. Such appraisal was performed using the discounted cash flow method, considering the business plans approved by the shareholders of Congonhas Minérios. The main premises of such appraisal and the results thereof are described in the table below: Premises Figures Volumes of iron ore 60Mt/year over the long-term Prices - Platts CFR China 62% Fe Intervals from US$56 to US$75 Discount rate Nominal WACC of 13.91% Fair value as of Nov. 30, 2015 (equity value) R$20,988 million Percentage of shares held by the Asian Consortium after acquisition of the 4.16% equity interest 12.48% Fair value attributed to the shares issued R$2,619 million The fair value of Congonhas Minérios was calculated by independent appraisers who issued an appraisal report. iii. 60% equity interest in Namisa held prior to the acquisition Congonhas Minérios held 60% of Namisa’s shares immediately prior to the transaction regarding the acquisition of control be concluded. Such shares were appraised under the equity method. According to item 41 of CPC15/IFRS3, such shares are part of the consideration transferred and should be measured at their fair value as of the acquisition date. A gain or loss resulting from the difference between the fair value and the carrying amount recorded immediately prior to the acquisition should be recognized in profit or loss for the year. The appraisal of the fair value of Namisa was conducted according to the discounted cash flow method, considering the business plans in effect prior to the transaction and approved by the shareholders. The main premises of such appraisal and the results thereof are shown in the following table: Premises Figures Volumes of iron ore 40Mt/year over the long term Prices - Platts CFR China 62% Fe Intervals from US$56 to US$75 Discount rate Nominal WACC of 14.36% Fair value as of Nov. 30, 2015 (equity value) R$13,375 million Fair value attributed to the 60% participation (a) R$8,023 million Elimination of 60% on the gain of a pre-existing relationship R$933 million Fair value after elimination of pre-existing relationship (a) R$ 8,956 million Carrying amount on November 30, 2015 (60%) (b) R$ 6,164 million Gain on appraisal of the 60% stake at fair value (a–(b) R$2,792 million According to item b(i) below, Namisa assets related to pre-existing contracts were adjusted to fair value at the acquisition date. The presentation of the gain in the valuation of the initial participation at fair value considers the elimination of 60% of the gain on the settlement of pre-existing relationship. The fair value of Congonhas Minérios was calculated by independent appraisers who issued an appraisal report. 54 b) Goodwill on acquisition of control over Namisa According to CPC15/IFRS3, the acquirer shall recognize goodwill based on expectations for future profitability as of the acquisition date, measured by the amount at which the purchase price exceeds the fair value of the assets and liabilities acquired (Purchase Price Allocation – PPA). The transaction generated goodwill of R$3,691 million, as per the table below: Item R$ million Ref. Purchase price considered 13,375 Item (a) Fair value of the assets and liabilities acquired 9,684 (i) Goodwill based on expectations for future profitability (Note 11) 3,691 The goodwill based on expectations for future profitability is recorded under Intangible Assets and, since it does not have a definite useful life, it is not amortized, according to CPC 04. As from 2016, CSN will begin conducting impairment testing for this asset according to the requirements established by CPC 01. (i) Fair value of the assets and liabilities acquired The following table shows the fair value allocation breakdown for 100% of the assets acquired and liabilities assumed as of November 30, 2015, calculated on the basis of reports prepared by independent appraisers: Consolidated Carrying amounts Fair value adjustments (-) Write-off of goodwill recorded at Namisa Total fair value Current assets Cash and cash equivalents 783,256 783,256 Trade receivables 253,216 253,216 ROM and port advance - Congonhas 113,847 113,847 Other assets 136,807 136,807 Non-current assets ROM and port advance - Congonhas 9,310,901 (1,554,121) 7,756,780 Other assets 144,982 144,982 MRS shares - 10% 306,190 480,610 786,800 Property, plant and equipment 550,825 156,271 707,096 Intangíible assets 581,968 727,921 (578,531) 731,358 Total assets acquired Current liabilities Borrowings and financing 4,680 4,680 Trade payables 29,037 29,037 Taxes payable 296,911 296,911 Dividends proposed (US$300 million) 1,156,800 1,156,800 Other payables 153,445 153,445 Non-current liabilities Borrowings and financing 25,307 25,307 Provision for contingencies 7,486 7,486 Deferred taxes 215,783 19,402 (196,700) 38,485 Other payables 17,648 17,648 Total liabilities assumed Total equity acquired According to CPC15/IFRS3, the goodwill based on expectations for future profitability existing in the Namisa’s financial statements, as of the acquisition date, should be written off so that a new goodwill is recognized. The allocation of the fair value resulted in a loss in the total amount of R$208,721, distributed among the principal assets of Namisa. The following table shows the breakdown of the amounts allocated and a summary of the calculation methodology: Assets acquired Valuation method Carrying amounts Fair value adjustment Total fair value Stake in MRS - 10% Entity's discounted cash flow considering the long-term business plan approved by shareholders. 306,190 480,610 786,800 Agreement for sale of ROM, provision of port services and ore processing between Namisa and Congonhas The contractual prices were compared with the market prices for ore and port services observed in comparable market purchase and sale transactions, adjusted by fluctuations in Plats projected over the agreement term. Based on the contractual volume, the difference between the result projected on the terms of the agreement and the market conditions generates goodwill. 9,424,748 (1,554,121) 7,870,627 Property, plant and equipment The amounts of property, plant and equipment were adjusted by the difference between the fair value of the PP&E and their respective net carrying amounts, as per the technical valuation conducted by an independent appraiser for the groups of assets represented by improvements, constructions, vehicles, furniture and fixtures. The useful lives follow the periods disclosed in Note 550,825 156,271 707,096 Mining rights (Mina do Engenho, Fernandinho, Cayman) The income approach was used based on the excess profitability methodology in multiple periods, due to the possibility of attributing the directly generated cash flow to the asset identified. Under this methodology, the amount of the mining rights is estimated based on their future profitability, discounting all costs and investments that would be necessary for extracting and processing the iron ore to their fair value. These rights will be amortized according to the depletion of the mines. 726,390 726,390 relationship with supplier - contract purchase of iron ore - Itaminas For the fair value calculation of the contract with Itaminas we used the income approach, comparing the future cash flows generated by operation in two scenarios, through the contract and market conditions. 1,531 1,531 Deferred income tax and social contribution on adjustments (19,402) (19,402) Total 55 c) Settlement of pre-existing relationships between Congonhas Minérios and Namisa The CPC15/IFRS3 determines that the increase or decrease in fair value, resulting from an advantage or disadvantage in the transaction between the acquirer and the acquiree, should be eliminated, with recognition of a gain or loss in the income statement of the year as of the transaction date. Such assets or relationships are referred as pre-existing relationship in the context of CPC15/IFRS3. Congonhas Minérios and Namisa have a pre-existing relationship resulting from long-term agreements for the performance of port services, supply of ROM iron ore and processing of ore. With the business combination, such agreements were extinct, since CSN’s mining activities have now been centralized at Congonhas Minérios. According to CPC15/IFRS3, due to the fact that the business combination between Congonhas Minérios and Namisa have settled the pre-existing agreements, Congonhas Minérios recognized a gain for the year, recorded in the profit/loss item of Other operating income and expenses, amounting to R$621,648, which is related to the participation of 40% held by the Asian Consortium in the preexisting contracts. 3.4 Effects reflected in CSN parent company - Transaction between partners recorded in equity As mentioned above, Congonhas Minérios was considered the acquirer for the application of CPC15/IFRS3. As a result to the completion of the transaction, there was a change in CSN’s shareholding in Congonhas Minérios, which has not represented a loss of control in Congonhas Minérios by CSN. The Company’s participation decreased from 100% to 87.52%. According to CPC36/IFRS10, this change should be classified as an equity transaction and the resulting gain or loss on the new value of the participation shall be recorded directly in net equity. Due to this percentage variation, a gain of R$1,585 million was recorded. The table below shows the reconciliation of this amount: Events R$ Million Restated Contribution to the capital of Congonhas Minérios by the Consortium - item (a) 2,619 CSN Participation - 87,52% (1) 2,292 Acquisition by CSN of 4.16% - item (a) 2,727 Consortium participation - 12.48% (2) Other effects of the corporate reorganization (3) (7) Adjustment on variation of % participation Total gain on the transaction between shareholders (1 + 2 + 3+4) 1,585 3.5 Summary of the accounting impacts The following table shows the full impact of the business combination described above in the results and equity of the Company: Events R$ Million Restated Accounting effect P&L Equity Valuation Gain on 60% participation in Namisa, at fair value - item 3.3 (a) iii 2,792 2,792 Gain on settlement of preexisting relationships - item 3.3 ( c) 621 621 Gain on business combination before tax / social contribution (Note 24) Income tax on the gain of the pre-existing relationship - item 3.3 (c) (528) (528) Gain in transaction between shareholders - item 3.4 1,585 Total impact of the business combination 2,885 4,470 56 4. CASH AND CASH EQUIVALENTS Consolidated Parent Company 12/31/2015 12/31/2014 12/31/2015 12/31/2014 Current Cash and cash equivalents Cash and banks Short-term investments In Brazil: Government securities 165,520 246,407 164,311 205,304 Private securities 945,420 486,730 570,284 264,500 Abroad: Time deposits 6,316,098 7,760,289 1,113,601 2,661,951 Total short-term investments Cash and cash equivalents The funds available in the Group and parent company set up in Brazil are basically invested in investment funds, classified as exclusive and its financial statements were consolidated within CSN the financial statements, consolidated and parent company. The funds include repurchase agreements backed by private and public securities, with pre-fixed income, with immediate liquidity. 57 Private securities are short-term investments in Bank Deposit Certificates (CDBs) with yields pegged to the Interbank Deposit Certificate (CDI) fluctuation, and government securities are basically repurchase agreements backed by National Treasury Notes and National Treasury Bills. The funds are managed by BTG Pactual Serviços Financeiros S.A. DTVM , BB Gestão de Recursos DVTM and Caixa Econômica Federal and their assets collateralize possible losses on investments and transactions carried out. A significant part of the funds of the Company and its foreign subsidiaries is invested in time deposits in banks considered by the administration as leading banks, bearing fixed rates. 5. SHORT-TERM INVESTMENTS The Company has investments in Public and Private securities managed by its exclusive funds that have been qualified as a margin deposits for the forward dollar contracts traded at BM&F Bovespa in the period and detailed in note 13 (b). The carrying amount of these financial investments totaled R$ 763,599 on December 31, 2015. These investments have pre-fixed yield and immediate liquidity. 6. TRADE RECEIVABLES Consolidated Parent Company 12/31/2015 12/31/2014 12/31/2015 12/31/2014 Trade receivables Third parties Domestic market 772,617 861,518 425,108 548,417 Foreign market 818,562 762,935 250,588 87,668 Allowance for doubtful debts (151,733) (127,223) (112,502) (93,536) Related parties (Note 19 - b) 61,366 153,737 1,140,172 969,343 Other receivables Dividends receivable (Note 19 - b) (*) 27,817 59,470 737,668 67,553 Advances to employees 40,190 32,743 24,465 22,977 Other receivables 9,458 9,876 2,024 2,076 (*) Refers mainly to dividends receivable from Congonhas Minérios S.A. totaling R$694,080 to be paid on November 30, 2016. In accordance with Group’ internal sales policy the Group performs operations relating to assignment of receivables without co-obligation in which, after assigning the customer’s trade notes/bills and receiving the amounts from each transaction closed, CSN settles the trade receivables and becomes entirely free of the credit risk on the transaction. This transaction totals R$232,275 as of December 31, 2015 (R$264,411 as of December 31, 2014), less the trade receivables. The breakdown of gross trade receivables from third parties is as follows: Consolidated Parent Company 12/31/2015 12/31/2014 12/31/2015 12/31/2014 Current 1,049,033 1,284,824 423,801 464,322 Past-due up to 180 days 353,443 236,843 118,488 90,612 Past-due over 180 days 188,703 102,786 133,407 81,151 58 The movements in the Group’s allowance for doubtful debts are as follows: Consolidated Parent Company 12/31/2015 12/31/2014 12/31/2015 12/31/2014 Opening balance Estimated losses (35,631) (25,305) (26,288) (15,915) Recovery of receivables 11,121 12,254 4,504 10,897 Balance related to incorporation 2,818 Closing balance 7. INVENTORIES Consolidated Parent Company 12/31/2015 12/31/2014 12/31/2015 12/31/2014 Finished goods 1,912,868 1,270,182 1,078,554 794,223 Work in progress 1,007,630 858,811 746,614 733,759 Raw materials 1,062,557 1,006,620 563,119 621,450 Storeroom supplies 962,078 949,062 489,816 825,983 Iron ore 95,461 147,699 6,912 147,699 Advances to suppliers 12,147 2,329 6,191 1,741 Provision for losses (111,427) (112,581) (40,462) (88,056) The movements in the provision for inventory losses are as follows: Consolidated Parent Company 12/31/2015 12/31/2014 12/31/2015 12/31/2014 Opening balance Provision for losses /reversals of slow-moving and obsolescence (Note 24) 1,154 (10,396) 15,835 (4,630) Drop down of assets to Congonhas 31,759 Closing balance 8. OTHER CURRENT AND NON-CURRENT ASSETS The groups of other current and non-current assets is comprised as follows: Consolidated Parent Com pany Current Non-current Current Non-current 12/31/2015 12/31/2014 12/31/2015 12/31/2014 12/31/2015 12/31/2014 12/31/2015 12/31/2014 Judicial deposits (Note 17) 328,542 288,804 263,046 239,902 Credits w ith the PGFN 87,761 81,792 87,761 81,792 Recoverable taxes 996,679 598,497 445,926 155,616 702,722 453,258 245,833 88,046 Prepaid expenses 119,456 36,226 28,119 33,323 19,440 24,151 4,500 15,620 Actuarial asset - related party (Note 19 b) 114,433 97,173 112,660 96,914 Derivative financial instruments (Note 13 I) 118,592 174,611 Exclusive fund quotas 110,075 144,018 Securities held for trading (Note 13 I) 10,778 13,798 10,659 9,451 Iron ore inventory 144,499 144,483 144,483 Northeast Investment Fund – FINOR 10,888 8,452 8,452 8,452 Other receivables (Note 13 I) 6,877 1,347 1,439 1,450 Loans w ith related parties (Note 19 b) 517,493 373,214 117,357 106,218 239,930 52,619 Other receivables from related parties (Note 19 b) 9,420 15,780 29,020 7,037 32,479 168,035 303,441 329,330 Other 31,524 17,898 14,642 12,036 14,408 11,770 (1) Refers to the excess judicial deposit originated by the 2009 REFIS (Tax Debt Refinancing Program). (2) Refers mainly to taxes on revenue (PIS/COFINS) and State VAT (ICMS) recoverable and income tax and social contribution for offset. The variation in the year stems from recognition of extemporaneous credits in the year 2015. The Company conducted an assessment of their credits and expects to recover in the coming periods. (3) Refers to transactions with derivatives managed by the exclusive funds. (4) Long-term iron ore inventories that will be used after the construction of the processing plant, which will produce pellet feed, expected to start operating in the second half of 2017, splited to Congonhas Minérios from the drop down of mining assets (refer to note 3). 59 9. INVESTMENTS · Reduce of financial leverage With the primary goal of reducing financial leverage, the Company´s Management is focused on a plan of disposal of assets and believes that a portion of these assets will be sold within 12 months as from December 31, 2015; however, it is not possible to confirm that the sale is highly probable for any of the considered assets, within these 12 months period. The Company considers several sales scenarios that vary according to different macroeconomic and operating assumptions. In this context, the Company did not segregate and not reclassified these assets in the financial statements as discontinued operations in accordance with the CPC 31 (IFRS 5). 60 9.a) Direct equity interests in joint ventures, associates and other investments 12/31/2015 12/31/2014 Companies Number of shares held by CSN in units Participation in % Direct equity interest Participation in % Direct equity interest Assets Liabilities Profit(loss) for the period Restated Assets Liabilities Shareholders´ equity Profit(loss) for the period Shareholders equity Common Preferred Investments under the equity method Subsidiaries CSN Islands VII Corp. 20,001,000 100.00 7,877,792 7,837,793 39,999 486,635 100.00 7,214,810 7,568,331 (353,521) 341,699 CSN Islands VIII Corp. (*) (183) CSN Islands IX Corp. 3,000,000 100.00 2,329 2,329 409 100.00 1,113,075 1,111,155 1,920 (48) CSN Islands X Corp. (**) (31,501) 100.00 20 61,633 (61,613) (8,821) CSN Islands XI Corp. 50,000 100.00 3,179,151 3,157,160 21,991 13,548 100.00 2,236,207 2,227,764 8,443 503 CSN Islands XII Corp. 1,540 100.00 2,815,700 3,910,786 (1,095,086) (437,263) 100.00 2,000,851 2,658,674 (657,823) (182,508) CSN Minerals S.L.U. 3,500 100.00 5,644,572 1,265 5,643,307 1,507,307 100.00 4,151,169 15,169 4,136,000 (6,274) CSN Export Europe, S.L.U. 3,500 100.00 1,397,512 9,373 1,388,139 460,291 100.00 930,973 3,125 927,848 99,302 CSN Metals S.L.U. 16,504,020 100.00 1,220,413 6,620 1,213,793 399,040 100.00 846,160 31,408 814,752 123,816 CSN Americas S.L.U. 3,500 100.00 2,139,488 2,729 2,136,759 415,750 100.00 1,588,221 23,490 1,564,731 15,298 CSN Steel S.L.U. 22,042,688 100.00 2,866,164 1,856,618 1,009,546 (319,636) 100.00 2,152,431 1,274,343 878,088 (27,014) Sepetiba Tecon S.A. 254,015,052 99.99 391,889 130,650 261,239 33,170 99.99 358,321 122,778 235,543 21,509 Mineração Nacional S.A. 65,020,211 99.99 500,519 159,689 340,830 (1,807) 99.99 1,097 22 1,075 82 Estanho de Rondônia S.A. 51,665,047 99.99 32,028 20,565 11,463 (9,615) 99.99 35,101 14,023 21,078 (10,530) Cia Metalic Nordeste 92,459,582 99.99 172,283 42,207 130,076 1,911 99.99 187,571 34,849 152,722 11,606 Companhia Metalúrgica Prada 313,651,399 99.99 734,570 521,637 212,933 (309,447) 99.99 618,212 427,701 190,511 (117,626) CSN Cimentos S.A. (***) 20,012 100.00 1,088,997 64,652 1,024,345 93,161 Congonhas Minérios S.A. 158,419,480 87.52 13,398,365 6,148,268 7,250,097 2,878,737 99.99 1,996,460 2,012,062 (15,602) (7,419) CSN Energia S.A. 43,149 99.99 87,316 27,471 59,845 16,307 99.99 73,569 14,299 59,270 79,703 FTL - Ferrovia Transnordestina Logística S.A. 353,190,644 89.79 513,711 183,767 329,944 (8,839) 88.41 566,259 272,513 293,746 (8,834) Companhia Florestal do Brasil 35,454,849 99.99 32,242 32,242 (1,921) 99.99 29,471 8,495 20,976 (76) Nordeste Logística 99,999 99.99 100 100 Joint-venture e Joint-operation Nacional Minérios S.A. (***) 1,156,468 60.00 10,113,587 642,561 9,471,026 673,060 Itá Energética S.A. 253,606,846 48.75 302,956 17,470 285,486 6,814 48.75 316,345 14,618 301,727 2,109 MRS Logística S.A. 26,611,282 2,673,312 18.64 1,502,463 945,958 556,505 78,684 27.27 1,959,145 1,182,454 776,691 103,458 CBSI - Companhia Brasileira de Serviços de Infraestrutura 1,876,146 50.00 15,593 15,091 502 (2,979) 50.00 18,678 15,196 3,482 575 CGPAR - Construção Pesada S.A. 50,000 50.00 50,574 39,972 10,602 8,084 50.00 61,689 55,129 6,560 13,000 Transnordestina Logística S.A. 22,761,085 1,397,545 56.92 4,229,494 2,958,449 1,271,045 (31,137) 62.64 4,115,120 2,818,184 1,296,936 (27,455) Fair Value alocated to TLSA due to control loss 659,105 659,105 Associates Arvedi Metalfer do Brasil 27,239,971 20.00 54,402 53,363 1,039 (15,690) 20.00 60,101 44,429 15,672 (5,103) 49,161,626 28,046,901 21,773,830 6,313,332 43,833,640 22,719,057 21,773,688 1,176,990 Classified as available-for-sale Usiminas 450,073 1,340,896 Panatlântica 21,601 31,589 471,674 1,372,485 Other investments Profits on subsidiaries' inventories (82,042) 18,580 (100,622) (77,332) Others 65,017 (3,143) 65,019 (1,415) 15,437 Total investments 22,228,479 6,328,769 23,110,570 1,098,243 Classification of investments in the balance sheet Investments in assets 23,323,565 24,199,129 Investments with negative equity (1,095,086) (1,088,559) 22,228,479 23,110,570 61 (*) Company extinguished in 2014; (**) Company extinguished in 2015; (***) Company incorporated in 2015; The number of shares, the carrying amounts of assets, liabilities and shareholders’ equity, and the amounts of profit or loss for the period refer to the equity interests held by CSN in those companies. 9.b) Merger of subsidiaries and division of assets In 2015 there were controlled incorporation of operations, drop down of business establishment, and division of assets that impacted the financial statements as follows: CSN Cimentos (1) Casa de Pedra e Tecar (2) Namisa (3) Mineração Nacional (4) 05/01/2015 12/31/2015 12/31/2015 12/31/2015 Cash and equivalents 129,745 213,355 Trade receivables 433,542 650,716 193,612 Inventories 21,814 497,357 61,513 19,026 Dividends receivable 1,344,829 Deferred tax 29,042 73,436 Advance to suppliers 14,470 9,414,947 Other current and non-current assets 21,452 229,841 173,273 7,838 Investments 93,564 6,173,113 344,698 Property, plant, equipment and intangible 397,570 5,932,597 1,091,498 41,848 Borrowings and financing (3,257,338) (1,257,299) Advance to customers (9,414,946) Trade payables (30,180) (323,995) (41,076) (541) Proposed dividends (1,156,800) Deferred tax (143,146) Tax payable (10,625) (25,550) (141,959) Other current and non-current liabilities (24,919) (392,978) (209,826) (9,133) Net assets (1) Merger of subsidiary CSN Cimentos as mentioned in Note 9.d; (2) Drop down of the assets Casa De Pedra, TECAR, 60% of the shares of Namisa and 8.63% of MRS shares from CSN's mining business to the subsidiary Congonhas Minérios, as mentioned in Note 3; (3) Merger of the subsidiary Namisa by Congonhas Minérios as mentioned in Note 3; (4) Spin-off of Namisa assets to National Minérios in addition of restructuring the Company´s mining activities mentioned in note 3. Furthermore, besides the book values of the spin-off mentioned above, fair value adjustments were assigned to mining rights amounting to R$427 million, R$282 net of income taxes (IR/CSLL). 62 9.c) Rollforward of investments balances in joint ventures, associates and other investments Consolidated Parent Company 12/31/2015 12/31/2014 Restated 12/31/2015 12/31/2014 Opening balance of investments Opening balance of loss provisions Investment balance of Namisa 11.30.15 (10,160,981) Capital increase/acquisition of shares 3,575 10,279 490,842 93,960 Acquisition of Congonhas Minérios shares - 4,16% 2,732,605 Capital reduction (466,758) (546,796) (3,120,344) Dividends (54,464) 395,307 (3,985,128) 275,731 Comprehensive income (967,447) (970,266) (409,767) (1,011,188) Comprehensive income - Business Combination 1,584,779 Equity pickup 1,192,034 743,119 6,328,769 1,098,243 Incorporation of subsidiary - CSN Cimentos (1,061,005) Drop down of MRS assets to Congonhas 786,800 (6,173,113) Transfer of assets - Casa de Pedra e Tecar (nota 9.b) 156,723 Others 15 (9) 87 Closing balance of investments Balance of provision for investments with negative equity Total (1) Refers to Namisa´s equity on November 2015, before the business combination events, during which the company was not consolidated. (2) The variation is due mainly by capital increase in Prada with capitalization of credits receivable from indirect subsidiaries Rimet and CBL amounting to R$331,869 as well as capital increase in the Mineração Nacional, due to the drop down of assets from Nacional Minérios in the amount of R$ 59,038 (see note 9.b). (3) In 2015 it refers to capital reduction in the companies Nacional Minérios S.A. and Cia Metalic Nordeste. In 2014, refers to capital reduction in the subsidiaries CSN Steel, CSN Americas, CSN Metals, CSN Minerals and CSN Export. (4) Dividend payments by Namisa in the amount of R$ 3,239,040 and declaration of dividends amounting to R$694,080, scheduled to be paid on November 30, 2016 (see Note 3); (5) Refers to the mark-to-market of investments classified as available for sale and translation to the reporting currency of the foreign investments (the functional currency of which is not the Brazilian reais) and actuarial gain/loss reflecting the investments measured by equity method. (6) Gain in percentage change regarding the business combination in accordance with note 3.4. (7) The table below shows the reconciliation of the equity in results of affiliated companies included on investment balance with the amount disclosed in the income statement and it is due to the elimination of the results of the CSN´s transactions with these companies: 63 Consolidated 12/31/2015 12/31/2014 Equity in results of affiliated companies Nacional Minérios S.A. 1,156,714 673,060 MRS Logística S.A. 78,684 102,476 CBSI - Companhia Brasileira de Serviços de Infraestrutura 572 Transnordestina (31,137) (27,465) Arvedi Metalfer do Brasil (15,690) (5,524) Others 6,442 1,192,034 743,119 Eliminations To cost of sales (50,815) (45,812) To net revenues 2,805 50,261 To finance costs (628,629) To taxes 16,324 212,221 Equity in results 1,160,348 (8) Shares of Namisa and MRS held by CSN, immediately prior to the transaction described in note 3, have been allocated to the establishments of Casa de Pedra and TECAR in order to increase capital in Congonhas Minérios, through commercial property trespass. 9.d) In Joint ventures and joint operations financial information · SEPETIBA TECON S.A. (“TECON”) The Container Terminal was created to exploit the terminal n o 1 in Itaguaí Port, located in the State of Rio de Janeiro. The terminal is connected to the UPV by the Southeast railroad network. The Southeast railroad network is the contract object of the concession that has been granted to MRS Logística S. A. The range of services includes the move operation of cargo, storage of containers and steel products, general cargo, cleaning and maintenance. The Tecon concession was granted on September 3, 1998, this concession allows the exploitation of said terminal for 25 years renewable for the same period. When the concession expires, it will return to the Union as well as all the rights and privileges transferred to Tecon, along with the ownership of assets and those resulting from investments, declared reversible by the Federal Government for being necessary to the continuity of terminal´s operation. The reversible assets will be indemnified by the Federal Government at the residual value of cost, based on the accounting records of Tecon after deducting depreciation. · ESTANHO DE RONDÔNIA S.A. (“ERSA”) Headquartered in the state of Rondônia, the subsidiary operates two units, which are based in the cities of Itapuã do Oeste and Ariquemes. In Itapuã do Oeste is extracted the cassiterite (tin ore) and in Ariquemes is located the casting operation, where the metallic tin is made, which is the raw material used in UPV for the production of tin plates. · CIA. METALIC NORDESTE (“Metalic”) Headquartered in Maracanaú, State of Ceará, its corporate purpose is to manufacture metallic packaging destined basically to the beverage industry. Its production is mainly focused on the north and northeast Brazil market and the production excess is directed to foreign markets. The Company´s operational unit has two separate production lines: i) cans, its main raw material is steel coated with tin, provided by the parent company and; ii) metal covers, its main raw material is aluminum. · COMPANHIA METALÚRGICA PRADA (“Prada”) Metal packaging Prada operates in the field of steel packaging, producing what is best and safest in steel cans, buckets and aerosols. Its supply chain includes the chemical and food segments, providing packaging and printing services to leading companies in the market. On August 1, 2014 Prada subscribed 10.820.723.155 shares in its subsidiary Companhia Brasileira de Latas ("CBL") that were paid through the capitalization of credits arising from advances for future Capital Increase (AFAC), held by Prada and related CBL amounting to R$108,207. Due to the increase mentioned, Prada´s participation raised from 59.17% to 95.55% of total share capital of CBL. 64 As of August 28, 2014 Prada acquired altogether the shares held by minority shareholders of CBL representing 4.45% of the share capital by the amount of $5.
